Supreme Court of Florida
                            ____________

                            No. SC22-1
                            ____________

   IN RE: AMENDMENTS TO FLORIDA RULES OF JUVENILE
 PROCEDURE, FLORIDA FAMILY LAW RULES OF PROCEDURE,
  AND FLORIDA SUPREME COURT APPROVED FAMILY LAW
                      FORMS.

                           July 14, 2022

PER CURIAM.

     This matter is before the Court for consideration of proposed

amendments to the Florida Rules of Juvenile Procedure, the Florida

Family Law Rules of Procedure, and Florida Supreme Court

Approved Family Law Forms 12.980(a), (f), (n), (q), and (t). The

proposed amendments, which we adopt with substantial

modifications, provide permanent and broader authorization for the

remote conduct of certain court proceedings in the areas of

delinquency, dependency, and family law. 1




     1. We have jurisdiction. See art. V, § 2(a), Fla. Const.
                         I. BACKGROUND

     Following the onset of the COVID-19 pandemic in 2020, the

Court established the Workgroup on the Continuity of Court

Operations and Proceedings During and After COVID-19

(Workgroup) “to develop findings and recommendations on the

continuation of all court operations and proceedings statewide in a

manner that protects health and safety and that addresses each

[phase] of the pandemic.” In re: Workgroup on the Continuity of

Court Operations and Proceedings During and After COVID-19, Fla.

Admin. Order No. AOSC20-28 (April 21, 2020). The Workgroup was

also directed to “[i]dentify whether certain proceedings, due to

efficiencies beneficial to stakeholders, could continue to be

conducted remotely when COVID-19 no longer presents a

significant risk to public health and safety,” and the Workgroup was

authorized to propose the necessary rule amendments. Id.; see also

In re: Workgroup on the Continuity of Court Operations and

Proceedings During and After COVID-19, Fla. Admin. Order No.

AOSC20-110 (November 23, 2020).

     The Workgroup determined that permanent, broader

authorization for remote proceedings was warranted based on the

                                 -2-
positive outcomes and efficiencies observed during the pandemic.

While working to refine its proposals, however, the Workgroup

identified the need for greater subject matter expertise for the

proposed amendments in the areas of delinquency, dependency,

and family law. 2 Therefore, the Chief Justice referred responsibility

for the review, revision, and finalization of proposed amendments in

these areas to the Steering Committee on Families and Children in

the Court (Steering Committee). The Steering Committee was

instructed to seek input from the Juvenile Court Rules Committee

and the Family Law Rules Committee of The Florida Bar before

filing its petition.

      After the Steering Committee filed the petition at issue in this

case, the Court published the proposed amendments for comment.




      2. The Workgroup’s petition and proposed amendments for
the permanent, broader authorization of the remote conduct of
certain court proceedings are addressed in our decision in In re
Amendments to Florida Rules of Civil Procedure, Florida Rules of
General Practice & Judicial Administration, Florida Rules of Criminal
Procedure, Florida Probate Rules, Florida Rules of Traffic Court,
Florida Small Claims Rules, & Florida Rules of Appellate Procedure,
No. SC21-990 (July 14, 2022), which is also released today.

                                 -3-
Seven comments were received, and the Steering Committee filed a

response to the comments.

     Having considered the proposed amendments, the comments,

and the Steering Committee’s response, the Court hereby adopts,

with changes, the Steering Committee’s proposals as modified in

response to the comments. We discuss some of the significant

amendments below as well as the significant changes to the

Steering Committee’s proposals.

                        II. AMENDMENTS

     New Florida Rule of Juvenile Procedure 8.001 (Communication

Technology) exempts proceedings governed by the Florida Rules of

Juvenile Procedure from Florida Rule of General Practice and

Judicial Administration 2.530 (Communication Technology). Then,

new Florida Rule of Juvenile Procedure 8.002 (Definitions) defines

“Appear or Appearance” to mean “[t]he presentation of oneself

before the court in person or via communication technology.” And

amendments to Florida Rules of Juvenile Procedure 8.100 (General

Provisions for Hearings) and 8.255 (General Provisions for Hearings)

provide for the remote and hybrid conduct of certain delinquency

and dependency hearings. Under amended rules 8.100 and 8.255,

                                -4-
evidentiary proceedings must be conducted in person unless the

parties agree, or the court orders for good cause shown, that the

proceedings be conducted remotely or in a hybrid format. Other

proceedings may be conducted remotely or in a hybrid format upon

agreement of the parties or court order. And parties who

participate remotely or in a hybrid format must be able to privately

communicate with counsel.

     The Court declines to adopt the Steering Committee’s

proposed amendments to Florida Rules of Juvenile Procedure 8.224

(Permanent Mailing Address) and 8.400 (Case Plan Development).

However, we amend Florida Rule of Juvenile Procedure 8.225(f)

(Notice and Service of Pleadings and Papers) to resemble the

amendments to Florida Rule of General Practice and Judicial

Administration 2.516 (Service of Pleadings and Documents) adopted

in Case No. SC21-990, which require non-represented parties to

participate in e-mail service unless in custody or excused after

declaring a lack of an e-mail account or regular internet access.

     Next, as suggested by the Alternative Dispute Resolution

Committee, Florida Rule of Juvenile Procedure 8.290 (Dependency

Mediation) is amended to conform to its civil and appellate

                                -5-
counterparts by expressly authorizing the use of communication

technology in dependency mediation.

     Regarding the Florida Family Law Rules of Procedure, the

Court declines to adopt the Steering Committee’s proposal for new

rule 12.026 (Communication Technology). Since we do not adopt

this proposed rule 12.026, remote family law proceedings will be

governed by rule 2.530, like all other civil proceedings. This will

ensure that the rules governing remote proceedings are more

uniformly implemented across most case types. Moreover, the

proposal for a new rule 12.026 would not have safeguarded any

rights or interests unique to family law matters, and the Steering

Committee’s petition does not explain why a separate rule that is

slightly different from rule 2.530 is needed for family law cases.

     Additionally, the Court adopts modified versions of the

Steering Committee’s proposals for Florida Family Law Rules of

Procedure 12.310 (Depositions Upon Oral Examination), 12.320(b)

(Officer to Take Responses and Prepare Record), 12.410(e)

(Subpoena for Taking Depositions), 12.430(d) (Juror Participation

Through Audio-Video Communication Technology), 12.440(b)

(Notice for Trial), and 12.740 (Family Mediation), which are modified

                                 -6-
for greater consistency with the amendments adopted in Case No.

SC21-990. Also, at the suggestion of the Family Law Section of The

Florida Bar, we remove language in rule 12.740 that had

unnecessarily required each party’s counsel to sign a mediation

agreement.

     Finally, the Court amends Florida Supreme Court Approved

Family Law Forms 12.980(a), (f), (n), (q), and (t) as proposed by the

Steering Committee.

                         III. CONCLUSION

     Accordingly, the Florida Rules of Juvenile Procedure and the

Florida Family Law Rules of Procedure are amended as set forth in

the appendix to this opinion, with new language underscored and

deletions in struck-through type. The amended Florida Supreme

Court Approved Family Law Forms 12.980(a), (f), (n), (q), and (t) are

adopted as set forth in the appendix to this opinion, fully

engrossed. The amendments to the rules and the amended forms

shall become effective October 1, 2022, at 12:01 a.m. The amended

forms may be accessed and downloaded from the Florida State

Courts’ website at https://www.flcourts.org/Resources-

Services/Office-of-Family-Courts/Family-Courts/Family-Law-

                                 -7-
Forms. By amending the forms, we express no opinion as to their

correctness or applicability.

     We thank the Steering Committee for its attention to this

important matter. We also extend our appreciation to the

commenters.

     It is so ordered.

MUÑIZ, C.J., and CANADY, POLSTON, LABARGA, LAWSON,
COURIEL, and GROSSHANS, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER
THE EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Rules of Juvenile Procedure and
Florida Family Law Rules of Procedure

Judge Hope T. Bristol, Chair, Steering Committee on Families and
Children, Fort Lauderdale, Florida, and Avron Bernstein, Senior
Attorney, Office of the State Courts Administrator, Tallahassee,
Florida,

     for Petitioner

Stephanie C. Zimmerman, Chair, Juvenile Court Rules Committee,
Bradenton, Florida, and Candice K. Brower, Past Chair, Juvenile
Court Rules Committee, Gainesville, Florida; Michael V. Andriano,
Chair, Family Law Rules Committee, Orlando, Florida, and Ashley
Elizabeth Taylor, Past Chair, Family Law Rules Committee, Tampa,
Florida; Philip S Wartenberg, Chair, Family Law Section of The
Florida Bar, Tampa, Florida, Heather L. Apicella, Past Chair, Family
Law Section of The Florida Bar, Boca Raton, Florida, Kristin R.H.
Kirkner, Co-Chair, Rules and Forms Committee, Family Law
Section of The Florida Bar, Tampa, Florida, and Tenesia C. Hall, Co-
Chair, Rules and Forms Committee, Family Law Section of The

                                -8-
Florida Bar, Orlando, Florida; Gary S. Lesser, President, Board of
Governors, West Palm Beach, Florida, Michael G. Tanner, Past
President, Board of Governors, Jacksonville, Florida, Joshua E.
Doyle, Executive Director, Krys Godwin and Mikalla Andies Davis,
Staff Liaisons, The Florida Bar, Tallahassee, Florida; Judge Mike
Murphy, Orlando, Florida; Judge Michael S. Orfinger, Chair,
Committee on Alternative Dispute Resolution Rules and Policy,
Daytona Beach, Florida, and Thomas A. David, Chief, Dispute
Resolution Center, Tallahassee, Florida; and Howard L Dimmig, II
and Benjamin Eisenberg, on behalf of the Florida Public Defender
Association, Inc., Bartow, Florida,

     Responding with comments




                                -9-
                              Appendix

RULE 8.001.     COMMUNICATION TECHNOLOGY

     Rule 2.530 of the Florida Rules of General Practice and
Judicial Administration does not apply to proceedings governed by
these rules.


RULE 8.002.     DEFINITIONS

      Unless otherwise modified by a specific rule of procedure, the
following terms have the meanings shown:

     (a) Appear or Appearance. The presentation of oneself
before the court in person or via communication technology.

     (b) Audio Communication Technology. Technology that
consists of electronic devices, system, applications, and platforms
that permit all participants to hear and speak to all other
participants in real time.

      (c) Audio-Video Communication Technology. Technology
that consists of electronic devices, system, applications, and
platforms that permit all participants to hear, see, and speak to all
other participants in real time.

     (d) Communication Technology. Technology that includes
audio communication technology or audio-video communication
technology.

     (e) Hybrid Proceeding or Conducted in a Hybrid Format.
Any hearing, trial, status conference, or other proceeding conducted
using communication technology with some parties, participants,
witnesses, or counsel being physically present in the courtroom or
hearing room and some parties, participants, witnesses, or counsel
not being physically present in the courtroom or hearing room.



                                - 10 -
     (f)   In Person Proceeding or Conducted In Person. Any
hearing, trial, status conference, or other proceeding conducted by
a judge or magistrate with the parties, participants, witnesses, and
counsel being physically present in the courtroom or hearing room.

     (g) Location or Place. The physical or virtual site where a
proceeding, hearing, or event is conducted.

     (h) Present or Presence. The act of appearing before the
court in person or via communication technology.

     (i)   Remote Proceeding or Conducted Remotely. Any
hearing, trial, status conference, or other proceeding conducted in
whole using communication technology with the parties,
participants, witnesses, and counsel not being physically present in
the courtroom or hearing room.


RULE 8.010.     DETENTION HEARING

      (a) When Required. No detention order provided for in rule
8.013 shall be entered without a hearing at which all parties shall
have an opportunity to be heard on the necessity for the child’s
being held in detention, unless the court finds that the parent or
custodian cannot be located or that the child’s mental or physical
condition is such that a court appearance is not in the child’s best
interest. The court may permit any party subject to rule 8.010(a) to
appear before the court via any approved audio-video
communication technology unless the court determines that a
party’s appearance by audio-video communication technology is not
in the best interest of the child. If detention proceedings are held
remotely via audio-video communication technology, the physical
presence of the child or other participants is not required but if the
child is not physically present, the child must have access to
contemporaneous and confidential communication with counsel.

     (b)-(c) [No Change]

                                - 11 -
      (d) Notice. The intake officer shall make a diligent effort to
notify the parent or custodian of the child of the time and place of
the hearing. The notice must indicate whether appearance via
communication technology is permitted. The notice may be by the
most expeditious method available. Failure of notice to parents or
custodians or their nonattendance at the hearing shall not
invalidate the proceeding or the order of detention.

     (e)-(h) [No Change]

      (i)  Presence of Counsel. The state attorney or assistant
state attorney and public defender or assistant public defender
shall attend the detention hearing as permitted by these rules.
Detention hearings shall be held with adequate notice to the public
defender and state attorney. An official record of the proceedings
shall be maintained. If the child has retained counsel or expresses a
desire to retain counsel and is financially able, the attendance of
the public defender or assistant public defender is not required at
the detention hearing.


RULE 8.015.     ARRAIGNMENT OF DETAINED CHILD

     (a) [No Change]

     (b)   Notice.

           (1) Personal appearance either by physical presence or
via audio-video communication technology of any person in a
hearing before the court shall obviate the necessity of serving
process on that person.

           (2)-(4) [No Change]

                           Committee Notes

                                 - 12 -
                             [No Change]


RULE 8.040.     PROCESS

     (a)   Summons.

           (1) Upon the filing of a petition upon a child who is not
detained by order of the court, the clerk shall issue a summons.
The summons shall require the person on whom it is served to
appear for a hearing at a time and place specified, or if appearance
is via communication technology then the summons shall provide
instructions as to how to attend the hearing. The time of the
hearing shall not be less than 24 hours after service of the
summons. The summons shall require the custodian to produce the
child at the said time and place. A copy of the delinquency petition
shall be attached to the summons.

          (2) A party may consent to service or summons by e-
mail by providing a primary e-mail address to the clerk of court.

          (2)(3) If the child is being detained by order of the court,
process shall be in accordance with the rule pertaining to the
arraignment of a detained child.

     (b) [No Change]

                          Committee Notes

                             [No Change]


RULE 8.045.     NOTICE TO APPEAR




                                 - 13 -
      (a) Definition. A notice to appear, unless indicated
otherwise, means a written order issued by a law enforcement
officer or authorized agent of the department, in lieu of taking a
child into custody or detaining a child, which requires a child
accused of violating the law to appear in a designated court or
governmental office at a specified date and time. The notice must
indicate whether appearance via communication technology is
permitted.

     (b)-(h) [No Change]

                           Committee Notes

                             [No Change]


RULE 8.100.     GENERAL PROVISIONS FOR HEARINGS

     Unless otherwise provided, the following provisions apply to all
hearings:

     (a)-(d) [No Change]

     (e) Conducting Hearings. Except as otherwise provided in
these rules, proceedings must be conducted as follows.

          (1) Evidentiary proceedings must be conducted in
person unless the parties agree that a proceeding should be
conducted remotely or conducted in a hybrid format, or the court so
orders upon good cause shown.

           (2) All other proceedings may be conducted remotely or
in a hybrid format upon agreement of the parties or by court order
unless good cause is otherwise shown.

          (3) The court may consider the following factors in
determining whether good cause exists: the consent of the parties,
the time-sensitivity of the matter, the nature of the relief sought,

                                - 14 -
the resources of the parties, the anticipated duration of the
testimony, the need and ability to review and identify documents
during testimony, the probative value of the testimony, the
geographic location of the witnesses, the cost and inconvenience in
requiring the physical presence of the witnesses, the need for
confrontation of the witnesses, the need to observe the demeanor of
the witnesses, the potential for unfair surprise, and any other
matter relevant to the request.

          (4) A party who participates in a hearing conducted
remotely or conducted in a hybrid format must be given the
opportunity to privately and confidentially communicate with
counsel during the proceedings.

     (f)   Taking Testimony.

          (1) Testimony at a Hearing or Trial. When testifying at a
hearing or trial, a witness must be physically present unless
otherwise provided by law or these rules.

          (2) Remote Testimony. Upon stipulation of the parties,
or upon motion of a party for good cause shown, the court may
permit a witness to testify at delinquency proceedings by
contemporaneous audio-video communication technology that
makes the witness visible during the testimony to all parties, the
judge, and any other necessary persons. In determining good
cause, the court must consider whether the child’s right to
confrontation is preserved.

          (3) Administration of the Oath. Before testimony may be
presented through audio-video communication technology, the oath
must be administered to the witness as provided in this
subdivision.

                (i)  Person Administering the Oath is Physically
Present with the Witness. An oath may be administered to a witness
testifying through communication technology by a person who is
physically present with the witness if the person is authorized to

                               - 15 -
administer oaths in the witness’s jurisdiction and the oath is
administered consistent with the laws of that jurisdiction.

                 (ii) Person Administering the Oath is not
Physically Present with the Witness. An oath may be administered
to a witness testifying through audio-video communication
technology by a person who is not physically present with the
witness if the person is authorized to administer oaths in the State
of Florida and the oath is administered through audio-video
communication technology in a manner consistent with the general
laws of the State of Florida. If the witness is not located in the State
of Florida, the witness must consent to be bound by an oath
administered under the general laws of the State of Florida.

     (eg) Continuances. [No Change]

     (fh) Record of Testimony. [No Change]

     (gi) Notice. [No Change]


RULE 8.104.     TESTIMONY BY CLOSED-CIRCUIT TELEVISION
                OR AUDIO-VIDEO COMMUNICATION
                TECHNOLOGY

      (a) Requirements for Use. In any case the trial court may
order the testimony of a victim or witness under the age of 16 to be
taken outside the courtroom and shown by means of closed-circuit
television or, at the discretion of the court, by audio-video
communication technology if on motion and hearing in camera, the
trial court determines that the victim or witness would suffer at
least moderate emotional or mental harm due to the presence of the
defendant child if the witness is required to testify in open court.

     (b) [No Change]

      (c) Person Who May Be Present During Testimony. Only
the judge, prosecutor, witness or victim, attorney for the witness or

                                 - 16 -
victim, defendant child’s attorney, operator of the equipment, an
interpreter, and some other person who in the opinion of the court
contributes to the well-being of the victim or witness and who will
not be a witness in the case may be in the room or remote hearing
room during the recording of the testimony.

      (d) Presence of Defendant Child. During the testimony of
the victim or witness by closed-circuit television or other audio-
video communication technology, the court may require the
defendant child to view the testimony from the courtroom or via
audio-video communication technology. In such case, the court
shall permit the defendant child to observe and hear the testimony,
but shall ensure that the victim or witness cannot hear or see the
defendant child. The defendant child’s right to assistance of
counsel, which includes the right to immediate and direct
communication with counsel conducting cross examination, shall
be protected and, on the defendant child’s request, such
communication shall be provided by any appropriate electronic
method.

     (e)-(f) [No Change]

                           Committee Notes

                             [No Change]


RULE 8.150.     CONTEMPT

     (a) [No Change]

      (b) Direct Contempt. After a hearing, a contempt may be
punished immediately if the court saw or heard the conduct
constituting the contempt that was committed in the actual
presence of the court. The child has a right to legal counsel and the
right to have legal counsel appointed by the court if the child is

                                - 17 -
indigent. The court must inform the child as to the basis for the
contempt by reciting the facts on which the contempt is based.
Before the adjudication of guilt the court must inquire as to
whether there is any cause to show why the child should not be
adjudged guilty of contempt by the court and sentenced therefor.
The child must be given the opportunity to present evidence of
excusing or mitigating circumstances. The judgment must be
signed by the court and entered of record. Sentence must be
pronounced in open court.

     (c) [No Change]


RULE 8.225.     PROCESS, DILIGENT SEARCHES, AND SERVICE
                OF PLEADINGS AND PAPERS

     (a)   Summons and Subpoenas.

           (1)-(2) [No Change]

           (3) Service of Summons and Other Process to Persons
Residing in the State. The summons and other process shall be
served upon all parties other than the petitioner as required by law.
The summons and other process may be served by authorized
agents of the department or the guardian ad litem.

                (A)-(B) [No Change]

                (C) Personal appearance, either physically or by
audio-video communication technology, of any person in a hearing
before the court eliminates the requirement for serving process
upon that person.

          (4) Service of Summons and Other Process to Persons
Residing Outside of the State in Dependency Proceedings.


                                 - 18 -
                (A)-(C) [No Change]

                (D) Personal appearance, either physically or by
audio-video communication technology, of any person in a hearing
before the court eliminates the requirement for serving process
upon that person.

           (5) [No Change]

     (b)-(e) [No Change]

     (f)   Notice and Service of Pleadings and Papers.

           (1)-(4) [No Change]

           (5) Method of Service. When service is required or
permitted to be made upon a party or participant represented by an
attorney, service shall be made upon the attorney unless service
upon the party or participant is ordered by the court.

                (A) [No Change]

               (B) Service by Electronic Mail (“e-mail”). Service of
a document by e-mail is made by an e-mail sent to all addresses
designated by the attorney or party with either (a) a copy of the
document in PDF format attached or (b) a link to the document on a
website maintained by a clerk.

                     (i)-(ii) [No Change]

                        (iii) Service on and by Parties Not
Represented by an Attorney. Unless excused pursuant to
subdivision (f)(5)(B)(iv), aAny party not represented by an attorney
maymust serve a designation of a primary e-mail address and also
may designate no more than two secondary e-mail addresses to
which service must be directed in that proceeding. If a party not
represented by an attorney does not designate an e-mail address for


                                  - 19 -
service in a proceeding, service on and by that party must be by the
means provided in subdivision (c)(6) of this rule.

                    (iv) Exceptions to E-mail Service on and by
Parties Not Represented by an Attorney.

                          a.   A party who is in custody and who
is not represented by an attorney is excused from the requirements
of e-mail service.

                            b.    The clerk of court must excuse a
party who is not represented by an attorney from the requirements
of e-mail service if the party declares on Florida Rule of General
Practice and Judicial Administration Form 2.601, under penalties of
perjury, that the party does not have an e-mail account or does not
have regular access to the Internet.

     If a party not represented by an attorney is excused from e-
mail service, service on and by that party must be by the means
provided in subdivision (f)(6).

                     (iv)(v) [No Change]

                     (v)(vi) [No Change]

            (6) Service by Other Means. In addition to, and not in
lieu of, service by e-mail, service may also be made upon attorneys
and parties not represented by an attorney by any of the means
specified in this subdivision. If a document is served by more than
one method of service, the computation of time for any response to
the served document shallmust be based on the method of service
that provides the shortest response time. Service on and by all
parties and participants who are not represented by an attorney
and who do not designate an e-mail addressare excused from e-mail
service, and on and by all attorneys excused from e-mail service,
must be made by delivering a copy of the document or by mailing it
to the party or participant at their permanent mailing address if one
has been provided to the court or to the party, participant, or
attorney at their last known address or, if no address is known, by

                                - 20 -
leaving it with the clerk of the court. Service by mail is complete
upon mailing. Delivery of a copy within this rule is complete upon:

               (A)-(E) [No Change]

                (F) Service by delivery shall beis deemed complete
on the date of the delivery.

          (7)-(10) [No Change]

          (11) Service of Orders.

                 (A) A copy of all orders or judgments must be
transmitted by the court or under its direction to all parties at the
time of entry of the order or judgment. No service need be made on
parties against whom a default has been entered except orders
setting an action for trial and final judgments that must be
prepared and served as provided in subdivision (c)(11)(B). The court
may require that orders or judgments be prepared by a party, may
require the party to furnish the court with stamped addressed
envelopes for service of the order or judgment, and may require that
proposed orders and judgments be furnished to all parties before
entry by the court of the order or judgment. The court may serve
any order or judgment by e-mail to all attorneys and parties not
represented by an attorney who have not been excused from e-mail
service and to all parties not represented by an attorney who have
designated an email address for service.

               (B)-(C) [No Change]


RULE 8.255.    GENERAL PROVISIONS FOR HEARINGS

     (a)-(d) [No Change]

     (e) Conducting Hearings. Except as otherwise provided in
these rules, proceedings must be conducted as follows.



                                 - 21 -
           (1) Evidentiary proceedings must be conducted in
person unless the parties agree that a proceeding should be
conducted remotely or conducted in a hybrid format, or the court
orders it upon good cause shown.

           (2) All other proceedings may be conducted remotely or
in a hybrid format upon agreement of the parties or by court order
unless good cause is otherwise shown.

            (3) The court may consider the following factors in
determining whether good cause exists: the consent of the parties,
the time-sensitivity of the matter, the nature of the relief sought,
the resources of the parties and the court, the anticipated duration
of the testimony, the need and ability to review and identify
documents during testimony, the probative value of the testimony,
the geographic location of the witnesses, the cost and inconvenience
in requiring the physical presence of the witnesses, the need for
confrontation of the witnesses, the need to observe the demeanor of
the witnesses, the potential for unfair surprise, and any other
matter relevant to the request.

          (4) A party who participates in a hearing conducted
remotely or conducted in a hybrid format must be given the
opportunity to privately and confidentially communicate with
counsel during the proceedings.

     (f)   Taking Testimony.

           (1) Testimony at a Hearing or Trial. When testifying at a
hearing or trial, a witness must be physically present unless
otherwise provided by law or these rules. This rule shall not apply
to statutory requirements for parents to personally appear at
arraignment hearings, advisory hearings, and adjudicatory
hearings.

           (2) Communication Technology. The court may permit a
witness to testify at a hearing or trial by communication technology:



                               - 22 -
               (A) when the proceeding is conducted remotely or
conducted in a hybrid fashion as permitted by this rule;

                (B)   by agreement of the parties; or

                (C) for good cause shown upon written or oral
request of a party. The request must contain an estimate of the
length of the proposed testimony. In considering sufficient good
cause, the court may weigh and address in its order or its ruling on
the record the reasons stated for testimony by communication
technology against the potential for prejudice to the objecting party.

           (3) Oath. Testimony may be taken through audio
communication technology only if a notary public or other person
authorized to administer oaths in the witness’s jurisdiction is
physically present with the witness and administers the oath
consistent with the laws of the jurisdiction. If testimony is provided
at the hearing via audio-video communication technology, the
witness may also be sworn remotely using such audio-video
communication technology by a person who is qualified and
administers the oath consistent with the laws of the witness’s
jurisdiction or Florida. The oath procedures of this subdivision are
not required for hearings where, by law, the court may consider any
evidence to the extent of its probative value even though not
competent in an adjudicatory hearing and where the parties and
the court agree to waive these oath procedures.

     (eg) Invoking the Rule. [No Change]

     (fh) Continuances. [No Change]

     (gi) Record. [No Change]

     (hj) Notice. [No Change]

     (ik) Written Notice. [No Change]

                         Committee Notes


                                - 23 -
                             [No Change]


RULE 8.257.     GENERAL MAGISTRATES

     (a)–(c) [No Change]

     (d)   Hearings.

           (1)-(2) [No Change]

           (3) The general magistrate shall have authority to
examine under oath the parties and all witnesses on all matters
contained in the referral, to require production of all books, papers,
writings, vouchers, and other documents applicable to it, and to
examine on oath orally all witnesses produced by the parties. The
general magistrate may take all actions concerning evidence that
can be taken by the circuit court and in the same manner. The
general magistrate shall have the same powers as a circuit judge to
use communications equipmentcommunication technology as
defined and regulated by Florida Rules of Juvenile Procedure 8.001
and 8.002General Practice and Judicial Administration 2.530.

           (4) [No Change]

     (e)–(h) [No Change]


RULE 8.285.     CRIMINAL CONTEMPT

     (a) Direct Contempt. A contempt may be punished
summarily if the court saw or heard the conduct constituting the
contempt committed in the actual presence of the court. The
judgment of guilt of contempt must include a recital of those facts
upon which the adjudication of guilt is based. Prior to the
adjudication of guilt the court must inform the person accused of
the accusation and inquire as to whether there is any cause to

                                 - 24 -
show why he or she should not be adjudged guilty of contempt by
the court and sentenced. The accused must be given the
opportunity to present evidence of excusing or mitigating
circumstances. The judgment must be signed by the court and
entered of record. Sentence must be pronounced in open court.

     (b) [No Change]


RULE 8.290.     DEPENDENCY MEDIATION

     (a)-(c) [No Change]

      (d) Referral. Except as provided by this rule, all matters and
issues described in subdivision (a)(1) may be referred to mediation.
All referrals to mediation must be in written form, advise the parties
of their right to counsel, and set a date for hearing before the court
to review the progress of the mediation, and may provide that
mediation be conducted in person, by communication technology,
or by a combination thereof. Absent direction in the referral,
mediation must be conducted in person, unless the parties
stipulate or the court, on its own motion or on motion by a party,
otherwise orders that the proceeding be conducted by
communication technology or by a combination of communication
technology and in-person participation. The mediator or mediation
program must be appointed by the court or stipulated to by the
parties. If the court refers the matter to mediation, the mediation
order must address all applicable provisions of this rule. The
mediation order must be served on all parties and on counsel under
the provisions of these rules.

     (e)-(k) [No Change]

     (l)   Appearances.

          (1) Order Naming or Prohibiting Attendance of Parties.
The court must enter an order naming the parties and the
participants who must appear at the mediation and any parties or

                                - 25 -
participants who are prohibited from appearing atattending the
mediation. Additional participants may be included by court order
or by mutual agreement of all parties. The order may provide for
mediation to be conducted in person, by communication
technology, or a combination thereof.

           (2) Physical Presence of Adult Parties and Participants.
Unless otherwise agreed to by the parties or ordered by the court,
any party or participant ordered to mediation must be physically
present at the mediation conference either in person or, if permitted
by court order or written stipulation of the parties, via
communication technology. Persons representing an agency,
department, or program must have full authority to enter into an
agreement that is binding on that agency, department, or program.
In the discretion of the mediator, and with the agreement of the
attending parties, dependency mediation may proceed in the
absence of any party or participant ordered to mediation.

           (3)-(5) [No Change]

     (m)-(n) [No Change]

     (o)   Report on Mediation.

            (1) If agreement is reached on all or part of any matter
or issue, including legal or factual issues to be determined by the
court, the agreement must be immediately reduced to writing, signed
by the attending parties, and promptly submitted to the court by the
mediator with copies to all parties and counsel. Signatures may be
original, electronic, or facsimile, and may be in counterparts.

           (2) [No Change]

     (p)-(q) [No Change]

                           Committee Notes

                             [No Change]


                                 - 26 -
RULE 8.305.     SHELTER PETITION, HEARING, AND ORDER

     (a) [No Change]

     (b)   Shelter Hearing.

           (1)-(5) [No Change]

           (6) The court shall advise the parent or legal custodian of:

                (A)-(C) [NO CHANGE]

                 (D) the importance of the parents’ or legal
custodians’ active participation in subsequent proceedings and
hearings as well as the time, date, and location of the next hearing
or the communication technology information or conference line
phone number to enable them to attend the next hearing
remotelyand of the importance of the parents’ or legal custodians’
active participation in subsequent proceedings and hearings.

           (7)-(15) [No Change]

     (c)-(d) [No Change]


RULE 8.315.     ARRAIGNMENTS AND PREHEARING
                CONFERENCES

     (a)-(b) [No Change]

     (c) Prehearing Conference. Before any adjudicatory
hearing, the court may set or the parties may request that a
prehearing conference be held to determine the order in which each
party may present witnesses or evidence, the order in which cross-
examination and argument shall occur, which witnesses will be

                                  - 27 -
physically present and which will appear via communication
technology, how a remote witness’s identity will be confirmed, and
any other matters that may aid in the conduct of the adjudicatory
hearing to prevent any undue delay in the adjudicatory hearing.
The court may also enter findings on the record of any stipulations
entered into by the parties and consider any other matters that may
aid in the conduct of the adjudicatory hearing.

     (d) [No Change]

                           Committee Notes

                             [No Change]


RULE 8.330.     ADJUDICATORY HEARINGS

     (a)–(b) [No Change]

      (c) Presence of Parties. All parties have the right to be
present at all hearings. A party may appear in person or, at the
discretion of the court for good cause shown, by an audio or
audiovisual devicecommunication technology. No party shall be
excluded from any hearing unless so ordered by the court for
disruptive behavior or as provided by law. If a person appears for
the arraignment hearing and the court orders that person to
personally appear at the adjudicatory hearing for dependency,
stating the date, time, and place of the adjudicatory hearing, then
that person’s failure to appear for the scheduled adjudicatory
hearing constitutes consent to a dependency adjudication.

     (d)–(f) [No Change]


RULE 8.340.     DISPOSITION HEARINGS

     (a)-(b) [No Change]
                                - 28 -
     (c) Orders of Disposition. The court shall in its written
order of disposition include:

           (1)-(5) [No Change]

           (6) date, time, and location and communication
technology information to be used to facilitate remote attendance at
theof next scheduled review hearing, as required by law;

           (7)-(10) [No Change]

                           Committee Notes

                             [No Change]


RULE 8.347.      MOTION TO SUPPLEMENT ORDER OF
                 ADJUDICATION, DISPOSITION ORDER, AND
                 CASE PLAN

     (a)-(d) [No Change]

     (e)   Notice.

           (1) [No Change]

           (2)   Summons.

                 (A)-(G) [No Change]

                (H) A party may consent to service or summons by
e-mail by providing a primary e-mail address to the clerk of court.

     (f)-(i) [No Change]


                                  - 29 -
RULE 8.350.     PLACEMENT OF CHILD INTO RESIDENTIAL
                TREATMENT CENTER AFTER ADJUDICATION
                OF DEPENDENCY

     (a)   Placement.

           (1)-(7) [No Change]

           (8) Notice of Hearing. The child’s attorney or guardian
ad litem shall notify the child of the date, time, and place and
communication technology information forof the hearing. No
hearing shall proceed without the presence of the child’s attorney.
The guardian ad litem may be excused by the court for good cause
shown.

           (9)-(11) [No Change]

     (b)-(d) [No Change]


RULE 8.505.     PROCESS AND SERVICE

      (a) Personal Service. On the filing of a petition requesting
the termination of parental rights, a copy of the petition and notice
of the date, time, and place of the advisory hearing must be
personally, or via primary e-mail address upon a party’s consent,
served on:

           (1)-(9) [No Change]

     (b)-(d) [No Change]


RULE 8.510.     ADVISORY HEARING AND PRETRIAL STATUS
                CONFERENCES

                                  - 30 -
     (a) [No Change]

     (b) Pretrial Status Conference. Not less than 10 days
before the adjudicatory hearing on a petition for involuntary
termination of parental rights, the court shall conduct a pretrial
status conference to determine the order in which each party may
present witnesses or evidence, the order in which cross-
examination and argument shall occur, which witnesses will be
physically present and which will appear via audio-video
communication technology, and any other matters that may aid in
the conduct of the adjudicatory hearing.

     (c) [No Change]


RULE 8.525.     ADJUDICATORY HEARINGS

     (a)–(c) [No Change]

      (d) Presence of Parties. All parties have the right to be
present at all termination hearings. A party may appear in person
or, at the discretion of the court for good cause shown, by an audio
or audiovisual devicecommunication technology. No party shall be
excluded from any hearing unless so ordered by the court for
disruptive behavior or as provided by law. If a parent appears for
the advisory hearing and the court orders that parent to personally
appear at the adjudicatory hearing for the petition for termination of
parental rights, stating the date, time, and location of this hearing,
then failure of that parent to personally appear at the adjudicatory
hearing shall constitute consent for termination of parental rights.

     (e)–(j) [No Change]


RULE 12.310. DEPOSITIONS UPON ORAL EXAMINATION


                                - 31 -
     (a) [No Change]

     (b)   Notice; Method of Taking; Production at Deposition.

           (1) A party desiring to take the deposition of any person
upon oral examination must give reasonable notice in writing to
every other party to the action. The notice must state the time and
place for taking the deposition and the name and address of each
person to be examined, if known, and, if the name is not known, a
general description sufficient to identify the person or the particular
class or group to which the person belongs. If a subpoena duces
tecum is to be served on the person to be examined, the designation
of the materials to be produced under the subpoena must be
attached to or included in the notice, and if the deposition is to be
taken through the use of communication technology, the parties
shall provide the subpoenaed documents no later than 5 days prior
to the deposition.

           (2)-(3) [No Change]

          (4) Any deposition may be audiovisually recorded by
videotape without leave of the court or stipulation of the parties,
provided the deposition is taken in accordance with this
subdivision.

                (A) Notice. In addition to the requirements in
subdivision (b)(1), aA party intending to videotapeaudiovisually
record a deposition must:

                    (i)  state in the notice that the deposition is
to be videotapedaudiovisually recorded in the title of the notice; and

                     (ii) mustidentify the method for audiovisually
recording the deposition and, if applicable, provide give the name
and address of the operator of the audiovisual recording equipment
in the body of the notice. Any subpoena served on the person to be
examined must state the method or methods for recording the
testimony.


                                 - 32 -
                  (B) Court Reporter. VideotapedAudiovisually
recorded depositions must also be stenographically recorded by a
certified court reporter, unless all parties agree otherwise. If all
parties have agreed to waive the requirement of stenographic
recording, then in addition to the requirements of subdivision
(b)(4)(A), the notice or subpoena setting deposition shall set forth
that agreement.

                 (C) Procedure. At the beginning of the deposition,
the officer before whom it is taken must, on camera: (i) identify the
style of the action, (ii) state the date, and (iii) swear input the
witness under oath as provided in subdivision (c)(1).

                 (D) Custody of TapeResponsibility for Recordings
and Obtaining Copies. The attorney for the party, or the self-
represented litigant, requesting the videotapingaudiovisual
recording of the deposition must take custody of and be responsible
for the safeguarding of the videotaperecording., must permit the
viewing of it by the opposing party, and, i If requested, an attorney
or self-represented litigant safeguarding a recording must provide a
copy of the videotaperecording at the expense of the party
requesting the copy unless the court orders otherwise. An attorney
or self-represented litigant safeguarding a recording may condition
providing a copy of the recording upon receipt of payment. An
attorney or self-represented litigant who fails to safeguard a
recording or provide a copy as set forth in this subdivision may be
subject to sanctions.

               (E) Cost of VideotapedAudiovisually Recorded
Depositions. The party requesting the videotapingaudiovisual
recording bears the initial cost of videotapingthe recording.

          (5)-(6) [No Change]

           (7) A deposition may be taken by communication
technology, as that term is defined in Florida Rule of General
Practice and Judicial Administration 2.530, if stipulated by the
parties or if ordered by the court on its own motion or Oon motion
the court may order that the testimony at a deposition be taken by

                                - 33 -
telephoneof a party. A court official must determine whether good
cause exists before authorizing the use of communication
technology for the taking of a deposition, but a motion filed under
this subdivision shall not require a hearing. The order may
prescribe the manner in which the deposition will be taken. A party
may also arrange for a stenographic transcription at that party’s
own initial expense.In addition to the requirements of subdivision
(b)(1), a party intending to take a deposition by communication
technology must:

             (A) state that the deposition is to be taken using
communication technology in the title of the notice; and

                (B) identify the specific form of communication
technology to be used and provide instructions for access to the
communication technology in the body of the notice.

          (8) [No Change]

    (c) Examination and Cross-Examination; Record of
Examination; Oath; Objections; Transcription.

           (1) Examination and cross-examination of witnesses
may proceed as permitted at the trial. The officer before whom the
deposition is to be taken must put the witness onunder oath and
must personally, or by someone acting under the officer’s direction
and in the officer’s presence, record the testimony of the witness,
except that when a deposition is being taken by
telephonecommunication technology under subdivision (b)(7), the
witness must be sworn by a person present with the witness who is
qualified to administer an oath in that locationput under oath as
provided in Florida Rule of General Practice and Judicial
Administration 2.530. The testimony must be taken
stenographically or recorded via audio-video communication
technologyby any other means ordered in accordance with under
subdivision (b)(4). If requested by one of the parties, the testimony
must be transcribed at the initial cost of the requesting party and
prompt notice of the request must be given to all other parties. All
objections made at the time of the examination to the qualifications

                                - 34 -
of the officer taking the deposition, the manner of taking it, the
evidence presented, or the conduct of any party, and any other
objection to the proceedings must be noted by the officer during the
deposition. Any objection during a deposition must be stated
concisely and in a nonargumentative and nonsuggestive manner. A
party may instruct a deponent not to answer only when necessary
to preserve a privilege, to enforce a limitation on evidence directed
by the court, or to present a motion under subdivision (d).
Otherwise, evidence objected to must be taken subject to the
objections. Instead of participating in the oral examination, parties
may serve written questions in a sealed envelope on the party
taking the deposition and that party must transmit them to the
officer, who must propound them to the witness and record the
answers verbatim.

           (2) If requested by a party, the testimony must be
transcribed at the initial cost of the requesting party and prompt
notice of the request must be given to all other parties. A party who
intends to use an audio or audiovisual recording of testimony at a
hearing or trial must have the testimony transcribed and must file a
copy of the transcript with the court.

     (d)-(f) [No Change]

     (g) Obtaining Copies. A party or witness who does not have
a copy of the deposition may obtain it from the officer taking the
deposition unless the court orders otherwise. If the deposition is
obtained from a person other than the officer, the reasonable cost of
reproducing the copies must be paid to the person by the
requesting party or witness.

     (gh) [No Change]

                           Committee Notes

                             [No Change]




                                - 35 -
RULE 12.320. DEPOSITIONS UPON WRITTEN QUESTIONS

     (a) [No Change]

      (b) Officer to Take Responses and Prepare Record. A copy
of the notice and copies of all questions served must be delivered by
the party taking the depositions to the officer designated in the
notice, who must proceed promptly to take the testimony of the
witness in the manner provided by rules 12.310(c), (e), and (f) in
response to the questions and to prepare the deposition, attaching
the copy of the notice and the questions received by the officer. The
questions must not be filed separately from the deposition unless a
party seeks to have the court consider the questions before the
questions are submitted to the witness. Any deposition may be
audiovisually recorded without leave of the court or stipulation of
the parties, provided the deposition is taken in accordance with rule
12.310(b)(4).


RULE 12.407. TESTIMONY AND ATTENDANCE OF MINOR
             CHILD

      (a) Prohibition. Unless otherwise provided by law or another
rule of procedure, children who are witnesses, potential witnesses,
or related to a family law case, are prohibited from being deposed or
brought to a deposition, from being subpoenaed to appear at any
family law proceeding, or from attending any family law proceedings
without prior order of the court based on good cause shown. In
addition to in-person proceedings, this rule applies to family law
proceedings held remotely via communication technology. The
parties, counsel, and the court must ensure that children are not
present or nearby during any remote proceedings or able to
overhear any remote proceedings.

     (b)-(c) [No Change]



                               - 36 -
                           Court Commentary

1995 Adoption. This rule is intended to afford additional protection
to minor children by avoiding any unnecessary involvement of
children in family law litigation. While due process considerations
prohibit an absolute ban on child testimony, this rule requires that
a judge determine whether a child’s testimony is necessary and
relevant to issues before the court prior to a child being required to
testify.

2022 Amendment. The ambit of the rule is expanded to include
remote proceedings conducted via communication technology and
requires the court, parties, and counsel to ensure that minor
children are not present during or do not overhear such remote
proceedings.

                           Committee Notes

                              [No Change]


RULE 12.410. SUBPOENA

     (a)-(d) [No Change]

     (e)   Subpoena for Taking Depositions.

           (1) Filing a notice to take a deposition as provided in
rule 12.310(b) or 12.320(a) with a certificate of service on it showing
service on all parties to the action constitutes an authorization for
the issuance of subpoenas for the persons named or described in
the notice by the clerk of the court in which the action is pending or
by an attorney of record in the action. The subpoena must state the
method for recording the testimony. A party intending to
audiovisually record a deposition must state in the subpoena that
the deposition is to be audiovisually recorded and identify the
method for audiovisually recording the deposition, including, if

                                 - 37 -
applicable, the name and address of the operator of the audiovisual
recording equipment. If a party intends to take a deposition by
communication technology, the subpoena must state the deposition
is to be taken using communication technology, identify the specific
form of communication technology to be used, and provide
instructions for access to the communication technology. The
subpoena may command the person to whom it is directed to
produce designated books, papers, documents, or tangible things
that constitute or contain evidence relating to any of the matters
within the scope of the examination permitted by rule 12.280(c), but
in that event the subpoena will be subject to the provisions of rule
12.280(d) and subdivision (c) of this rule. Within 10 days after its
service, or on or before the time specified in the subpoena for
compliance if the time is less than 10 days after service, the person
to whom the subpoena is directed may serve written objection to
inspection or copying of any of the designated materials. If objection
is made, the party serving the subpoena shall not be entitled to
inspect and copy the materials except pursuant to an order of the
court from which the subpoena was issued. If objection has been
made, the party serving the subpoena may move for an order at any
time before or during the taking of the deposition upon notice to the
deponent.

          (2) [No Change]

     (f)-(h) [No Change]

                           Committee Notes

                             [No Change]


RULE 12.430. DEMAND FOR JURY TRIAL; WAIVER

     (a)-(c) [No Change]

      (d) Juror Participation Through Audio-Video
Communication Technology. Prospective jurors may participate in
voir dire or empaneled jurors may participate in the jury trial
                                - 38 -
through audio-video communication technology, as described in
Florida Rule of General Practice and Judicial Administration 2.530,
if stipulated by the parties in writing and authorized by the court.
The written stipulation and a written motion requesting
authorization must be filed with the court within 60 days after
service of a demand under subdivision (b), or within such other
period as may be directed by the court.

      (de) Waiver. A party who fails to serve a demand as required
by this rule waives trial by jury. If waived, a jury trial may not be
granted without the consent of the parties, but the court may allow
an amendment in the proceedings to demand a trial by jury or order
a trial by jury on its own motion. A demand for trial by jury may not
be withdrawn without the consent of the parties.


RULE 12.440. SETTING ACTION FOR TRIAL

     (a) [No Change]

      (b) Notice for Trial. Any party may file and serve a notice
that the action is at issue and ready to be set for trial. The notice
must include an estimate of the time required and, indicate whether
the trial is on the original action or a subsequent proceeding, and, if
applicable, indicate that the court has authorized the participation
of prospective jurors or empaneled jurors through audio-video
communication technology under rule 12.430(d). The clerk must
then submit the notice and the case file to the court. If there are
any issues to be tried by jury, the notice for trial must so state.

     (c)-(d) [No Change]

                            Commentary

                             [No Change]


RULE 12.451. TAKING TESTIMONY

                                - 39 -
     (a) Testimony at Hearing or Trial. When testifying at a
hearing or trial, a witness must be physically present unless
otherwise provided by law or rule of procedure.

      (b) Communication Equipment. The court may permit a
witness to testify at a hearing or trial by contemporaneous audio or
video communication equipment (1) by agreement of the parties or
(2) for good cause shown upon written request of a party upon
reasonable notice to all other parties. The request and notice must
contain the substance of the proposed testimony and an estimate of
the length of the proposed testimony. In considering sufficient good
cause, the court shall weigh and address in its order the reasons
stated for testimony by communication equipment against the
potential for prejudice to the objecting party.

      (c) Required Equipment. Communication equipment as used
in this rule means a conference telephone or other electronic device
that permits all those appearing or participating to hear and speak
to each other simultaneously and permits all conversations of all
parties to be audible to all persons present. Contemporaneous video
communication equipment must make the witness visible to all
participants during the testimony. For testimony by any of the
foregoing means, there must be appropriate safeguards for the
court to maintain sufficient control over the equipment and the
transmission of the testimony, so that the court may stop the
communication to accommodate objection or prevent prejudice.

      (d) Oath. Testimony may be taken through communication
equipment only if a notary public or other person authorized to
administer oaths in the witness’s jurisdiction is present with the
witness and administers the oath consistent with the laws of that
jurisdiction.

     (e) Burden of Expense. The cost for the use of the
communication equipment is the responsibility of the requesting
party unless otherwise ordered by the court.


                               - 40 -
RULE 12.740. FAMILY MEDIATION

     (a) [No Change]

      (b) Referral. Except as provided by law and this rule, all
contested family matters and issues may be referred to mediation.
Every effort shallmust be made to expedite mediation of family
issues. Such referral, or written stipulation of the parties, may
provide for mediation or arbitration in person, remotely via audio or
audio-video communication technology, or a combination thereof.
Absent direction in the order of referral, mediation or arbitration
must be conducted in person, unless the parties stipulate or the
court, on its own motion or on motion by a party, otherwise orders
that the proceeding be conducted by communication technology or
by a combination of communication technology and in-person
participation.

     (c) [No Change]

     (d) Appearances. Unless otherwise stipulated by the parties,
aA party is deemed to appear at a family mediation convened
pursuant to this rule if the named party is physically present at the
mediation conference or, if permitted by court order or written
stipulation of the parties, present via communication technology. In
the discretion of the mediator and with the agreement of the
parties, family mediation may proceed in the absence of counsel
unless otherwise ordered by the court.

     (e) [No Change]

     (f)   Report on Mediation.

           (1) If agreement is reached as to any matter or issue,
including legal or factual issues to be determined by the court, the
agreement shall be reduced to writing, signed by the parties and
their counsel, if any and if present, and submitted to the court

                                - 41 -
unless the parties agree otherwise. By stipulation of the parties, the
agreement may be electronically or stenographically recorded and
made under oath or affirmed. In such event, an appropriately
signed transcript may be filed with the court. Signatures may be
original, electronic, or facsimile, and may be in counterparts.

          (2)-(3) [No Change]

                            Commentary

1995 Adoption. This rule is similar to former Florida Rule of Civil
Procedure 1.740. All provisions concerning the compensation of the
mediator have been incorporated into this rule so that all mediator
compensation provisions are contained in one rule. Additionally,
this rule clarifies language regarding the filing of transcripts, the
mediator’s responsibility for mailing a copy of the agreement to
counsel, and counsel’s filing of written objections to mediation
agreements.

2022 Amendment. The phrase “audio or audio-video
communication technology” is added to the rule to make the rule
consistent with amendments to the Rules of General Practice and
Judicial Administration.




                                - 42 -
          INSTRUCTIONS FOR FLORIDA SUPREME COURT APPROVED
                       FAMILY LAW FORM 12.980(a)
            PETITION FOR INJUNCTION FOR PROTECTION AGAINST
                       DOMESTIC VIOLENCE (10/22)

                                   When should this form be used?

If you are a victim of any act of domestic violence or have reasonable cause to believe that you are in
imminent danger of becoming a victim of domestic violence, you can use this form to ask the court for a
protective order prohibiting domestic violence. Because you are making a request to the court, you are
called the petitioner. The person whom you are asking the court to protect you from is called the
respondent. Domestic violence includes: assault, aggravated assault, battery, aggravated battery, sexual
assault, sexual battery, stalking, aggravated stalking, kidnapping, false imprisonment, or any other
criminal offense resulting in physical injury or death to petitioner by any of petitioner’s family or
household members. In determining whether you have reasonable cause to believe you are in imminent
danger of becoming a victim of domestic violence, the court must consider all relevant factors alleged in
the petition, including, but not limited to the following:

    1. The history between the petitioner and the respondent, including threats, harassment, stalking,
        and physical abuse.
    2. Whether the respondent has attempted to harm the petitioner or family members or individuals
        closely associated with the petitioner.
    3. Whether the respondent has threatened to conceal, kidnap, or harm the petitioner’s child or
        children.
    4. Whether the respondent has intentionally injured or killed a family pet.
    5. Whether the respondent has used, or has threatened to use, against the petitioner any weapons
        such as guns or knives.
    6. Whether the respondent has physically restrained the petitioner from leaving the home or calling
        law enforcement.
    7. Whether the respondent has a criminal history involving violence or the threat of violence.
    8. The existence of a verifiable order of protection issued previously or from another jurisdiction.
    9. Whether the respondent has destroyed personal property, including, but not limited to,
        telephones or other communications equipment, clothing, or other items belonging to the
        petitioner.
    10. Whether the respondent engaged in any other behavior or conduct that leads the petitioner to
        have reasonable cause to believe that he or she is in imminent danger of becoming a victim of
        domestic violence.
The domestic violence laws only apply to your situation if the respondent is your spouse, former spouse,
related to you by blood or marriage, living with you now or has lived with you in the past (if you are or
were living as a family), or the other parent of your children whether or not you have ever been married
or ever lived together. With the exception of persons who have a child in common, the family or
household members must be currently residing together or have in the past resided together in the same

Instructions for Florida Supreme Court Approved Family Law Form 12.980(a), Petition for Injunction for Protection
Against Domestic Violence (10/22)
                                                    - 43 -
single dwelling unit. If the respondent is not one of the above, you should look at Petition for Injunction
for Protection Against Repeat Violence, Florida Supreme Court Approved Family Law Form 12.980(f), to
determine if your situation will qualify for an injunction for protection against repeat violence, or Petition
for Injunction for Protection Against Dating Violence, Florida Supreme Court Approved Family Law Form
12.980(n), to determine if your situation will qualify for an injunction for protection against dating
violence, or Petition for Injunction for Protection Against Sexual Violence, Florida Supreme Court
Approved Family Law Form 12.980(q), to determine if your situation will qualify for an injunction for
protection against sexual violence.

If you are under the age of eighteen and you have never been married or had the disabilities of nonage
removed by a court, then one of your parents, custodians, or your legal guardian must sign this petition
with you.

This form should be typed or printed in black ink. You should complete this form (giving as much detail
as possible) and sign it in front of a notary public or the clerk of the circuit court in the county where you
live. The clerk will take your completed petition to a judge. You should keep a copy for your records. If
you have any questions or need assistance completing this form, the clerk or family law intake staff will
help you.

                        What should I do if the judge grants my petition?

If the facts contained in your petition convince the judge that you are a victim of domestic violence or that
an imminent danger of domestic violence exists, the judge will sign either an immediate Temporary
Injunction for Protection Against Domestic Violence with Minor Child(ren), Florida Supreme Court
Approved Family Law Form 12.980(c)(1) or an immediate Temporary Injunction for Protection Against
Domestic Violence without Minor Child(ren), Florida Supreme Court Approved Family Law Form
12.980(c)(2). A temporary injunction is issued without notice to the respondent. The clerk will give your
petition, the temporary injunction, and any other papers filed with your petition to the sheriff or other
law enforcement officer for personal service on the respondent. The temporary injunction will take effect
immediately after the respondent is served with a copy of it. It lasts until a full hearing can be held or for
a period of 15 days, whichever comes first. The court may extend the temporary injunction beyond 15
days for a good reason, which may include failure to obtain service on the respondent.

The temporary injunction is issued ex parte. This means that the judge has considered only the
information presented by one side—YOU. The temporary injunction gives a date that you must appear in
court for a hearing. At that hearing, you will be expected to testify about the facts in your petition. The
respondent will be given the opportunity to testify at this hearing, also. At the hearing, the judge will
decide whether to issue either a Final Judgment of Injunction for Protection Against Domestic Violence
with Minor Child(ren)(After Notice), Florida Supreme Court Approved Family Law Form 12.980(d)(1), or
a Final Judgment of Injunction for Protection Against Domestic Violence without Minor Child(ren)(After
Notice), Florida Supreme Court Approved Family Law Form 12.980(d)(2). Either of these final judgments
will remain in effect for a specific time period or until modified or dissolved by the court. If either you or
the respondent do not appear at the final hearing, the temporary injunction may be continued in force,
Instructions for Florida Supreme Court Approved Family Law Form 12.980(a), Petition for Injunction for Protection
Against Domestic Violence (10/22)
                                                    - 44 -
extended, or dismissed, and/or additional orders may be granted, including entry of a permanent
injunction and the imposition of court costs. You and respondent will be bound by the terms of any
injunction issued at the final hearing.

IF EITHER YOU OR RESPONDENT DO NOT APPEAR AT THE FINAL HEARING, YOU WILL BOTH BE BOUND
BY THE TERMS OF ANY INJUNCTION ISSUED IN THIS MATTER.

If the judge signs a temporary or final injunction, the clerk will provide you with the necessary copies.
Make sure that you keep one certified copy of the injunction with you at all times!

                          What can I do if the judge denies my petition?

If your petition is denied solely on the grounds that it appears to the court that no imminent danger of
domestic violence exists, the court will set a full hearing, at the earliest possible time, on your petition,
unless you request that no hearing be set. The respondent will be notified by personal service of your
petition and the hearing. If your petition is denied, you may: amend your petition by filing a Supplemental
Affidavit in Support of Petition for Injunction for Protection Against Domestic Violence, Repeat or
Dating Violence, Florida Family Law Form 12.980 (g); attend the hearing and present facts that support
your petition; and/or dismiss your petition.

                              Where can I look for more information?

Before proceeding, you should read General Information for Self-Represented Litigants found at the
beginning of these forms. The words that are in bold underline are defined in that section. The clerk of
the circuit court or family law intake staff will help you complete any necessary domestic violence forms
and can give you information about local domestic violence victim assistance programs, shelters, and
other related services. You may also call the Domestic Violence Hotline at 1-800-500-1119. For further
information, see Chapter 741, Florida Statutes, and Rule 12.610, Florida Family Law Rules of Procedure.

                       IMPORTANT INFORMATION REGARDING E-FILING

The Florida Rules of General Practice and Judicial Administration now require that all petitions, pleadings,
and documents be filed electronically except in certain circumstances. Self-represented litigants may file
petitions or other pleadings or documents electronically; however, they are not required to do so. If
you choose to file your pleadings or other documents electronically, you must do so in accordance with
Florida Rule of General Practice and Judicial Administration 2.525, and you must follow the procedures of
the judicial circuit in which you file. The rules and procedures should be carefully read and followed.

               IMPORTANT INFORMATION REGARDING E-SERVICE ELECTION

After the initial service of process of the petition or supplemental petition by the Sheriff or certified
process server, the Florida Rules of General Practice and Judicial Administration now require that all
documents required or permitted to be served on the other party must be served by electronic mail (e-
mail) except in certain circumstances. You must strictly comply with the format requirements set forth
in the Rules of General Practice and Judicial Administration. If you elect to participate in electronic

Instructions for Florida Supreme Court Approved Family Law Form 12.980(a), Petition for Injunction for Protection
Against Domestic Violence (10/22)
                                                    - 45 -
service, which means serving or receiving pleadings by electronic mail (e-mail), or through the Florida
Courts E-Filing Portal, you must review Florida Rule of General Practice and Judicial Administration 2.516.
You may find this rule at www.flcourts.org through the link to the Rules of General Practice and Judicial
Administration provided under either Family Law Forms: Getting Started, or Rules of Court in the A-Z
Topical Index.

SELF-REPRESENTED LITIGANTS MAY SERVE DOCUMENTS BY E-MAIL; HOWEVER, THEY ARE NOT
REQUIRED TO DO SO. If a self-represented litigant elects to serve and receive documents by e-mail, the
procedures must always be followed once the initial election is made.

To serve and receive documents by e-mail, you must designate your e-mail addresses by using the
Designation of Current Mailing and E-mail Address, Florida Supreme Court Approved Family Law Form
12.915, and you must provide your e-mail address on each form on which your signature appears. Please
CAREFULLY read the rules and instructions for: Certificate of Service (General), Florida Supreme Court
Approved Family Law Form 12.914; Designation of Current Mailing and E-mail Address, Florida Supreme
Court Approved Family Law Form 12.915; and Florida Rule of General Practice and Judicial Administration
2.516.

                                              Special notes . . .

With this form you may also need to file the following:
   • Uniform Child Custody Jurisdiction and Enforcement Act (UCCJEA) Affidavit, Florida Supreme
        Court Approved Family Law Form 12.902(d), must be completed and filed if you are asking the
        court to determine issues with regard to your parenting plan or time-parenting plan means a
        document created to govern the relationship between the parents relating to the decisions that
        must be made regarding the minor child(ren) and must contain a time-sharing schedule for the
        parents and child(ren). The issues concerning the minor child(ren) may include, but are not
        limited to, the child(ren)’s education, health care, and physical, social, and emotional well-being.
        In creating the plan, all circumstances between the parents, including their historic relationship,
        domestic violence, and other factors must be taken into consideration. The parenting plan shall
        be developed and agreed to by the parents and approved by a court, or established by the court,
        with or without the use of a court-ordered parenting plan recommendation. If the parents cannot
        agree, or if the parents agreed to a plan that is not approved by the court, a parenting plan shall
        be established by the court. “Time-sharing schedule” means a timetable that must be included
        in the parenting plan that specifies the time, including overnights and holidays, that a minor child
        will spend with each parent. If developed and agreed to by the parents of a minor child, it must
        be approved by the court. If the parents cannot agree, of if their agreed-upon schedule is not
        approved by the court, the schedule shall be established by the court.
   • Notice of Related Cases, Florida Family Law Rules of Procedure Form 12.900(h), must be
        completed and filed.
   • Notice of Social Security Number, Florida Supreme Court Approved Family Law Form 12.902(j),
        must be completed and filed if you are asking the court to determine issues of temporary child
        support.
   • Family Law Financial Affidavit, Florida Family Law Rules of Procedure Form 12.902(b) or (c), must
        be completed and filed if you are seeking temporary alimony or temporary child support.
Instructions for Florida Supreme Court Approved Family Law Form 12.980(a), Petition for Injunction for Protection
Against Domestic Violence (10/22)
                                                    - 46 -
    •   Child Support Guidelines Worksheet, Florida Family Law Rules of Procedure Form 12.902(e),
        MUST be filed with the court at or prior to a hearing to establish or modify child support.

Additionally, if you fear that disclosing your address to the respondent would put you in danger, you
should complete a Request for Confidential Filing of Address, Florida Supreme Court Approved Family
Law Form 12.980(h), and file it with the clerk of the circuit court and write confidential in the space
provided on the petition.




Instructions for Florida Supreme Court Approved Family Law Form 12.980(a), Petition for Injunction for Protection
Against Domestic Violence (10/22)
                                                    - 47 -
             IN THE CIRCUIT COURT OF THE                                     JUDICIAL CIRCUIT,
                      IN AND FOR                                     COUNTY, FLORIDA

                                                            Case No.:
                                                            Division:
                                         ,
                                Petitioner,

                 and

                                       ,
                              Respondent.

                     PETITION FOR INJUNCTION FOR PROTECTION
                           AGAINST DOMESTIC VIOLENCE

I, {full legal name}                                                          , being sworn, certify that the
following statements are true:

SECTION I. PETITIONER
(This section is about you. It must be completed. However, if you fear that disclosing your address to the
respondent would put you in danger, you should complete and file a Request for Confidential Filing of
Address, Florida Supreme Court Approved Family Law Form 12.980(h), and write confidential in the space
provided on this form for your address and telephone number.)

    1. Petitioner’s current address is: {street address}
       {city, state and zip code}
       Telephone Number: {area code and number}
       Physical description of Petitioner:
       Race: _____ Sex: Male _____ Female _____                 Date of Birth: _________________________

    2. Petitioner’s attorney’s name, address, and telephone number is:
                                                                                                            .
        (If you do not have an attorney, write none.)

SECTION II. RESPONDENT
(This section is about the person you want to be protected from. It must be completed.)

    1. Respondent’s current address is: {street address, city, state, and zip code}
                                                                                                      .
        Respondent’s Driver’s License number is: {if known}          _____________________________ __.



Florida Supreme Court Approved Family Law Form 12.980(a), Petition for Injunction for Protection Against
Domestic Violence (10/22)
                                                   - 48 -
    2. Respondent is: {Indicate all that apply}
       a.    the spouse of Petitioner.
             Date of Marriage:
       b.    the former spouse of Petitioner.
             Date of Marriage:
             Date of Dissolution of Marriage:
       c.    related by blood or marriage to Petitioner.
             Specify relationship:
       d.    a person who is or was living in one home with Petitioner, as if a family.
       e.    a person with whom Petitioner has a child in common, even if Petitioner and Respondent
             never were married or living together.

    3. Petitioner has known Respondent since {date}

    4. Respondent’s last known place of employment:
       Employment address:
       Working hours:

    5. Physical description of Respondent:
       Race: _____ Sex: Male _____ Female _____ Date of Birth: _______________________________
       Height:        Weight:         Eye Color:       Hair Color:
       Distinguishing marks or scars:
       Vehicle: (make/model)                    Color:         Tag Number:

    6. Other names Respondent goes by (aliases or nicknames):

    7. Respondent’s attorney’s name, address, and telephone number is:

        (If you do not know whether Respondent has an attorney, write unknown. If Respondent does
        not have an attorney, write none.)

SECTION III. CASE HISTORY AND REASON FOR SEEKING PETITION (This section must be completed.)

    1. Has Petitioner ever received or tried to get an injunction for protection against domestic violence
       against Respondent in this or any other court?
             Yes          No If yes, what happened in that case? {Include case number, if known}




                                                                                                           .

    2. Has Respondent ever received or tried to get an injunction for protection against domestic
       violence against Petitioner in this or any other court?
              Yes         No If yes, what happened in that case? {Include case number, if known}
Florida Supreme Court Approved Family Law Form 12.980(a), Petition for Injunction for Protection Against
Domestic Violence (10/22)
                                                   - 49 -
                                                                                                              .

    3. Describe any other court case that is either going on now or that happened in the past, including
       a dissolution of marriage, paternity action, or child support enforcement action, between
       Petitioner and Respondent {Include city, state, and case number, if known}:              ______
       ______________________________________________________________________________.

    4. Petitioner is either a victim of domestic violence or has reasonable cause to believe he or she is
       in imminent danger of becoming a victim of domestic violence because respondent has: {Mark all
       sections that apply and describe in the spaces below the incidents of violence or threats of violence,
       specifying when and where they occurred, including, but not limited to, locations such as a home,
       school, place of employment, or time-sharing exchange}

        a.       committed or threatened to commit domestic violence defined in s. 741.28, Florida
                 Statutes, as any assault, aggravated assault, battery, aggravated battery, sexual assault,
                 sexual battery, stalking, aggravated stalking, kidnapping, false imprisonment, or any
                 criminal offense resulting in physical injury or death of one family or household member
                 by another. With the exception of persons who are parents of a child in common, the
                 family or household members must be currently residing or have in the past resided
                 together in the same single dwelling unit.
        b.       previously threatened, harassed, stalked, or physically abused the petitioner.
        c.       attempted to harm the petitioner or family members or individuals closely associated
                 with the petitioner.
        d.       threatened to conceal, kidnap, or harm the petitioner's child or children.
        e.       intentionally injured or killed a family pet.
        f.       used, or has threatened to use, against the petitioner any weapons such as guns or knives.
        g.       physically restrained the petitioner from leaving the home or calling law enforcement.
        h.       a criminal history involving violence or the threat of violence (if known).
        i.       another order of protection issued against him or her previously or from another
                 jurisdiction (if known).
        j.       destroyed personal property, including, but not limited to, telephones or other
                 communication equipment, clothing, or other items belonging to the petitioner.
        k.       engaged in any other behavior or conduct that leads the petitioner to have reasonable
                 cause to believe he or she is in imminent danger of becoming a victim of domestic
                 violence.

        Below is a brief description of the latest act of violence or threat of violence that causes Petitioner
        to honestly fear imminent domestic violence by Respondent.

        {Please begin your narrative below. Use additional pages if necessary but please do not write in
        the margins or on the back of any of the pages Please indicate below if you are using additional
        pages.}
        On {date}                 ________, at {location} ___________________________________,
Florida Supreme Court Approved Family Law Form 12.980(a), Petition for Injunction for Protection Against
Domestic Violence (10/22)
                                                   - 50 -
        Respondent:




                                                                                                           .

        _______ Please indicate here if you are attaching additional pages to continue these facts.

    5. Additional Information
       {Indicate all that apply}
       a.       Other acts or threats of domestic violence as described on attached sheet.
       b.       This or other acts of domestic violence have been previously reported to {person or
                agency}: _____________________________________________________________
       c.       Respondent owns, has, and/or is known to have guns or other weapons.
                Describe weapon(s):
       d.       Respondent has a drug problem.
       e.       Respondent has an alcohol problem.
       f.       Respondent has a history of mental health problems. If checked, answer the following, if
                known:
                Has Respondent ever been the subject of a Baker Act proceeding? _____ Yes _____ No
                Is Respondent supposed to take medication for mental health problems?
                _____Yes _____ No
                If yes, is Respondent currently taking his/her medication? _____ Yes _____ No

SECTION IV. TEMPORARY EXCLUSIVE USE AND POSSESSION OF HOME (Complete this section only if you
want the Court to grant you temporary exclusive use and possession of the home that you share with the
Respondent.)
   1. Petitioner claims the following about the home that Petitioner and Respondent share or that
       Petitioner left because of domestic violence:
       {Indicate all that apply}
       a.       Petitioner needs the exclusive use and possession of the home that the parties share at
                {street address}                                                                      ,
                {city, state, zip code}                                                               .
       b.       Petitioner cannot get another safe place to live because:

Florida Supreme Court Approved Family Law Form 12.980(a), Petition for Injunction for Protection Against
Domestic Violence (10/22)
                                                   - 51 -
                                                                                                  .
        c.       If kept out of the home, Respondent has the money to get other housing or may live
                 without money at {street address}                                                ,
                 {city, state, zip code}                                                          .

    2. The home is:
       {Choose one only}
       a.     owned or rented by Petitioner and Respondent jointly.
       b.     solely owned or rented by Petitioner.
       c.     solely owned or rented by Respondent.

SECTION V. TEMPORARY PARENTING PLAN WITH TEMPORARY TIME-SHARING SCHEDULE FOR MINOR
CHILDREN (Complete this section only if you are asking the court to provide a temporary parenting plan,
including a temporary time-sharing schedule with regard to, the minor child or children of the parties which
might involve prohibiting or limiting time-sharing or requiring that it be supervised by a third party. You
must be the natural parent, adoptive parent, or guardian by court order of the minor child or children. If
you are asking the court to provide a temporary parenting plan, including a temporary time-sharing
schedule with regard to, the minor child or children of the parties which might involve prohibiting or
limiting time-sharing or requiring that it be supervised by a third party, you must also complete and file a
Uniform Child Custody Jurisdiction and Enforcement Act (UCCJEA) Affidavit, Florida Supreme Court
Approved Family Law Form 12.902(d)).

Note: If the paternity of the minor children listed below has not been established through either
marriage or court order, the Court may deny a request to provide a temporary parenting plan, including
a temporary time-sharing schedule with regard to, the minor child or children, and/or a request for
child support.

    1. Petitioner is the natural parent, adoptive parent, or guardian by court order of the minor children
       whose name(s) and age(s) are listed below.
        Name                                                Birth date




    2. The minor children for whom Petitioner is asking the court to provide a temporary parenting plan,
       including a temporary time-sharing schedule with regard to:
        {Choose one only}
        a.     saw the domestic violence described in this petition happen.
        b.     were at the place where the domestic violence happened but did not see it.
Florida Supreme Court Approved Family Law Form 12.980(a), Petition for Injunction for Protection Against
Domestic Violence (10/22)
                                                   - 52 -
        c.       were not there when the domestic violence happened this time but have seen previous
                 acts of domestic violence by Respondent.
        d.       have not witnessed domestic violence by Respondent.

    3. Name any other minor children who were there when the domestic violence happened. Include
       children’s name, age, and parents’ names.


        ______________________________________________________________________________.

    4. Temporary Parenting Plan and Temporary Time-Sharing Schedule
        {Indicate all that apply}
        a.      Petitioner requests that the Court provide a temporary parenting plan, including a
                temporary time-sharing schedule, with regard to the minor child or children of the
                parties, as follows:
                ________________________________________________________________________
                ________________________________________________________________________
                ___________________________________________________________________ ____.
        b.      Petitioner requests that the Court order supervised exchange of the minor children or
                exchange through a responsible person designated by the Court. The following person is
                suggested as a responsible person for purposes of such exchange. {Explain}:
                ________________________________________________________________________
                ___________________________________________________________________ ____.
        c.      Petitioner requests that the Court limit time-sharing by Respondent with the minor
                children. {Explain}:

                                                                                                     .
        d.       Petitioner requests that the Court prohibit time-sharing by Respondent with the minor
                 children because Petitioner genuinely fears that Respondent imminently will abuse,
                 remove, or hide the minor children from Petitioner. {Explain}:

                                                                                                            .
        e.       Petitioner requests that the Court allow only supervised time-sharing by Respondent
                 with the minor children. Explain: ____________________________________________
                 _______________________________________________________________________.
                 Supervision should be provided by a Family Visitation Center, or other (specify):
                 _______________________________________________________________________.

SECTION VI. EXCLUSIVE CARE, POSSESSION, OR CONTROL OF FAMILY PET(S) (Complete this section only
if you are seeking exclusive care, possession, or control of an animal owned, possessed, harbored, kept, or
held by you (the Petitioner), the Respondent, or a minor child residing in either your residence or household
or Respondent’s residence or household. The court may order the Respondent to have no contact with the
animal and may prohibit the Respondent from taking, transferring, encumbering, concealing, harming, or
otherwise disposing of the animal. You may not request to have exclusive care, possession, or control of
Florida Supreme Court Approved Family Law Form 12.980(a), Petition for Injunction for Protection Against
Domestic Violence (10/22)
                                                   - 53 -
an animal owned primarily for a bona fide agricultural purpose, as defined in section 193.461, Florida
Statutes, or a service animal, as defined in section 413.08, Florida Statutes, if Respondent is the service
animal’s handler.) {Indicate all that apply}.

    1.       Petitioner requests to have exclusive care, possession, and control of the following animal(s)
             which are owned, possessed, harbored, kept, or held by Petitioner, Respondent, or a minor
             child residing in Petitioner’s or Respondent’s residence or household: __________________
             ___________________________________________________________________________
             ___________________________________________________________________________
             ___________________________________________________________________________.

    2.       Petitioner requests that Respondent have no contact with the following animal(s) and be
             prohibited from taking, transferring, encumbering, concealing, harming, or otherwise
             disposing of them ____________________________________________________________
             ___________________________________________________________________________
             ___________________________________________________________________________
             ___________________________________________________________________________.

SECTION VII. TEMPORARY SUPPORT (Complete this section only if you are seeking financial support from
the Respondent. You must also complete and file a Family Law Financial Affidavit, Florida Family Law
Rules of Procedure Form 12.902(b) or (c), and Notice of Social Security Number, Florida Supreme Court
Approved Family Law Form 12.902(j), if you are seeking child support. A Child Support Guidelines
Worksheet, Florida Family Law Rules of Procedure Form 12.902(e), must be filed with the court at or prior
to a hearing to establish or modify child support.)
{Indicate all that apply}
    1.       Petitioner claims a need for the money he or she is asking the Court to make Respondent pay,
             and that Respondent has the ability to pay that money.

    2.       Petitioner requests that the Court order Respondent to pay the following temporary alimony
             to Petitioner. (Petitioner must be married to Respondent to ask for temporary alimony.)
             Temporary Alimony Requested $__________ every: _____ week _____ other week _____
             month.

    3.       Petitioner requests that the Court order Respondent to pay the following temporary child
             support to Petitioner. (The Respondent must be the natural parent, adoptive parent, or
             guardian by court order of the minor children for the court to order the Respondent to pay
             child support.) Temporary child support is requested in the amount of $______________
             every: _____ week _____ other week _____ month.

SECTION VIII. INJUNCTION (This section summarizes what you are asking the Court to include in the
injunction. This section must be completed.)

    1. Petitioner asks the Court to enter a TEMPORARY INJUNCTION for protection against domestic
       violence that will be in place from now until the scheduled hearing in this matter.
Florida Supreme Court Approved Family Law Form 12.980(a), Petition for Injunction for Protection Against
Domestic Violence (10/22)
                                                   - 54 -
    2. Petitioner asks the Court to enter, after a hearing has been held on this petition, a final judgment
       on injunction prohibiting Respondent from committing any acts of domestic violence against
       Petitioner and:
       a. prohibiting Respondent from going to or within 500 feet of any place the Petitioner lives;
       b. prohibiting Respondent from going to or within 500 feet of the Petitioner’s place(s) of
          employment or school; the address of Petitioner’s place(s) of employment or school is:
          _____________________________________________________________________________
          ____________________________________________________________________________;
       c. prohibiting Respondent from contacting Petitioner by mail, by telephone, through another
          person, or in any other manner;
       d. prohibiting Respondent from knowingly and intentionally going to or within 100 feet of
          Petitioner’s motor vehicle;
       e. prohibiting Respondent from defacing or destroying Petitioner’s personal property;

        {Indicate all that apply}
        f.      prohibiting Respondent from going to or within 500 feet of the following place(s)
                Petitioner or Petitioner’s minor children must go often {include address}: ______

                                                                                                           ;
        g.       granting Petitioner temporary exclusive use and possession of the home Petitioner and
                 Respondent share;
        h.       granting Petitioner on a temporary basis 100% of the time sharing with the parties’ minor
                 children;
        i.       establishing a temporary parenting plan including a temporary time-sharing schedule for
                 the parties’ minor children;
        j.       granting Petitioner exclusive care, possession, or control of the animal(s) identified in
                 paragraph 1 of Section VI which are owned, possessed, harbored, kept or held by
                 Petitioner, Respondent, or a minor child residing in Petitioner or Respondent’s residence
                 or household;
        k.       prohibiting Respondent from having any contact with the animal(s) identified in
                 paragraph 2 of Section VI or from taking, transferring, encumbering, concealing, harming,
                 or otherwise disposing of them;
        l.       granting temporary alimony for Petitioner;
        m.       granting temporary child support for the minor children;
        n.       ordering Respondent to participate in treatment, intervention, and/or counseling
                 services;
        o.       referring Petitioner to a certified domestic violence center; and any other terms the Court
                 deems necessary for the protection of Petitioner and/or Petitioner’s children, including
                 injunctions or directives to law enforcement agencies, as provided in Section 741.30,
                 Florida Statutes.

I UNDERSTAND THAT BY FILING THIS PETITION, I AM ASKING THE COURT TO HOLD A HEARING ON THIS
PETITION, THAT BOTH THE RESPONDENT AND I WILL BE NOTIFIED OF THE HEARING, AND THAT I MUST
APPEAR AT THE HEARING. I UNDERSTAND THAT IF EITHER RESPONDENT OR I FAIL TO APPEAR AT THE
Florida Supreme Court Approved Family Law Form 12.980(a), Petition for Injunction for Protection Against
Domestic Violence (10/22)
                                                   - 55 -
FINAL HEARING, WE WILL BE BOUND BY THE TERMS OF ANY INJUNCTION OR ORDER ISSUED AT THAT
HEARING.

I HAVE READ EVERY STATEMENT MADE IN THIS PETITION, AND EACH STATEMENT IS TRUE AND
CORRECT. I UNDERSTAND THAT THE STATEMENTS MADE IN THIS PETITION ARE BEING MADE UNDER
PENALTY OF PERJURY, PUNISHABLE AS PROVIDED IN SECTION 837.02, FLORIDA STATUTES.

THIS PETITION MUST BE SIGNED BY THE PETITIONER BUT IT IS NOT REQUIRED TO BE NOTARIZED IF IT IS
FILED DURING THE SCOPE AND DURATION OF A STATE OF EMERGENCY DECLARED BY A
GOVERNMENTAL ENTITY.


Dated:                                              _______________________________
                                                    Signature of Petitioner
                                                    Printed Name:
                                                    Address:
                                                    City, State, Zip:
                                                    Telephone Number:
                                                    Fax Number:
                                                    Designated E-Mail Address(es): ____________________
                                                    _____________________________________________
STATE OF FLORIDA
COUNTY OF _________________________

Sworn to (or affirmed) and subscribed before me by means of  physical presence or  online
notarization, this ____ day of ____________ 20__, by ____________________________.


                                                            ____________________________________
                                                            Signature of Notary Public

                                                            ____________________________________
                                                            Printed/Typed/Stamped Commissioned
                                                            Name of Notary Public

 Personally Known OR  Produced Identification
Type of Identification Produced: _____________________________________




Florida Supreme Court Approved Family Law Form 12.980(a), Petition for Injunction for Protection Against
Domestic Violence (10/22)
                                                   - 56 -
INSTRUCTIONS FOR FLORIDA SUPREME COURT APPROVED FAMILY LAW
                        FORM 12.980(f),
                 PETITION FOR INJUNCTION FOR
            PROTECTION AGAINST REPEAT VIOLENCE
                           (10/22)

                                   When should this form be used?

If you or a member of your immediate family are a victim of repeat violence, you can use this form to ask
the court for a protective order prohibiting repeat violence. Repeat violence means that two incidents of
violence have been committed against you or a member of your immediate family by another person, one
of which must have been within 6 months of filing this petition. Repeat violence includes assault,
aggravated assault, battery, aggravated battery, sexual assault, sexual battery, stalking, aggravated
stalking, kidnapping, or false imprisonment, or any criminal offense resulting in physical injury or death.
Because you are making a request to the court, you are called the petitioner. The person whom you are
asking the court to protect you from is called the respondent. If you are under the age of eighteen and
have never been married or had the disabilities of nonage removed by a court, one of your parents or
your legal guardian must sign this petition on your behalf.

The parent or legal guardian of any minor child who is living at home may seek an injunction for protection
against repeat violence on behalf of the minor child. With respect to a minor child who is living at home,
the parent or legal guardian must have been an eye-witness to, or have direct physical evidence or
affidavits from eye-witnesses of, the specific facts and circumstances that form the basis of the petition.

If the respondent is your spouse, former spouse, related to you by blood or marriage, living with you now
or has lived with you in the past (if you are or were living as a family), or the other parent of your child(ren),
whether or not you have ever been married or ever lived together, you should use Petition for Injunction
for Protection Against Domestic Violence, Florida Supreme Court Approved Family Law Form 12.980(a),
rather than this form.

This form should be typed or printed in black ink. You should complete this form (giving as much detail
as possible) and sign it the presence of a notary or in front of the clerk of the circuit court in the county
where you live. The clerk will take your completed petition to a judge. You should keep a copy for your
records. If have any questions or need assistance completing this form, the clerk or family law intake
staff will help you.

                        What should I do if the judge grants my petition?

If the facts contained in your petition convince the judge that you or a member of your immediate family
are a victim of repeat violence and that an immediate and present danger of repeat violence to you or
that family exists, the judge will sign a Temporary Injunction for Protection Against Repeat Violence,
Florida Supreme Court Approved Family Law Form 12.980(k). A temporary injunction is issued without
notice to the respondent. The clerk will give your petition, the temporary injunction, and any other papers
filed with your petition to the sheriff or other law enforcement officer for personal service on the
respondent. The temporary injunction will take effect immediately after the respondent is served with a
Instructions for Florida Supreme Court Approved Family Law Form 12.980(f), Petition for Injunction for Protection
Against Repeat Violence (10/22)
                                                    - 57 -
copy of it. It lasts until a full hearing can be held or for a period of 15 days, whichever comes first. The
court may extend the temporary injunction beyond 15 days for a good reason, which may include failure
to obtain service on the respondent.

The temporary injunction is issued ex parte. This means that the judge has considered only the
information presented by one side--YOU. Section I of the temporary injunction gives a date that you
should appear in court for a hearing. You will be expected to testify about the facts in your petition. The
respondent will be given the opportunity to testify at this hearing, also. At the hearing, the judge will
decide whether to issue a Final Judgment of Injunction for Protection Against Repeat Violence (After
Notice), Florida Supreme Court Approved Family Law Form 12.980(l), which will remain in effect for a
specific time period or until modified or dissolved by the court. If you and/or the respondent do not
appear, the temporary injunction may be continued in force, extended, or dismissed, and/or additional
orders may be granted, including entry of a permanent injunction and the imposition of court costs.
You and respondent will be bound by the terms of any injunction or order issued at the final hearing.

IF EITHER YOU OR RESPONDENT DO NOT APPEAR AT THE FINAL HEARING, YOU WILL BOTH BE BOUND
BY THE TERMS OF ANY INJUNCTION OR ORDER ISSUED IN THIS MATTER.

If the judge signs a temporary or final injunction, the clerk will provide you with the necessary copies.
Make sure that you keep one certified copy of the injunction with you at all times!

                          What can I do if the judge denies my petition?

If your petition is denied on the grounds that it appears to the court that no immediate and present danger
of repeat violence exists, the court will set a full hearing on your petition. The respondent will be notified
by personal service of your petition and the hearing. If your petition is denied, you may: amend your
petition by filing a Supplemental Affidavit in Support of Petition for Injunction for Protection, Florida
Supreme Court Approved Family Law Form 12.980(g); attend the hearing and present facts that support
your petition; and/or dismiss your petition.

                              Where can I look for more information?

Before proceeding, you should read General Information for Self-Represented Litigants found at the
beginning of these forms. The words that are in bold underline are defined in that section. The clerk of
the circuit court or family law intake staff will help you complete any necessary forms. For further
information, see Section 784.046, Florida Statutes, and Rule 12.610, Florida Family Law Rules of
Procedure.

                       IMPORTANT INFORMATION REGARDING E-FILING

The Florida Rules of General Practice and Judicial Administration now require that all petitions, pleadings,
and documents be filed electronically except in certain circumstances. Self-represented litigants may file
petitions or other pleadings or documents electronically; however, they are not required to do so. If
you choose to file your pleadings or other documents electronically, you must do so in accordance with
Florida Rule of General Practice and Judicial Administration 2.525, and you must follow the procedures of
the judicial circuit in which you file. The rules and procedures should be carefully read and followed.

Instructions for Florida Supreme Court Approved Family Law Form 12.980(f), Petition for Injunction for Protection
Against Repeat Violence (10/22)
                                                    - 58 -
               IMPORTANT INFORMATION REGARDING E-SERVICE ELECTION

After the initial service of process of the petition or supplemental petition by the Sheriff or certified
process server, the Florida Rules of General Practice and Judicial Administration now require that all
documents required or permitted to be served on the other party must be served by electronic mail (e-
mail) except in certain circumstances. You must strictly comply with the format requirements set forth
in the Rules of General Practice and Judicial Administration. If you elect to participate in electronic
service, which means serving or receiving pleadings by electronic mail (e-mail), or through the Florida
Courts E-Filing Portal, you must review Florida Rule of General Practice and Judicial Administration 2.516.
You may find this rule at www.flcourts.org through the link to the Rules of General Practice and Judicial
Administration provided under either Family Law Forms: Getting Started, or Rules of Court in the A-Z
Topical Index.

SELF-REPRESENTED LITIGANTS MAY SERVE DOCUMENTS BY E-MAIL; HOWEVER, THEY ARE NOT
REQUIRED TO DO SO. If a self-represented litigant elects to serve and receive documents by e-mail, the
procedures must always be followed once the initial election is made.

To serve and receive documents by e-mail, you must designate your e-mail addresses by using the
Designation of Current Mailing and E-mail Address, Florida Supreme Court Approved Family Law Form
12.915, and you must provide your e-mail address on each form on which your signature appears. Please
CAREFULLY read the rules and instructions for: Certificate of Service (General), Florida Supreme Court
Approved Family Law Form 12.914; Designation of Current Mailing and E-mail Address, Florida Supreme
Court Approved Family Law Form 12.915; and Florida Rule of General Practice and Judicial Administration
2.516.




Instructions for Florida Supreme Court Approved Family Law Form 12.980(f), Petition for Injunction for Protection
Against Repeat Violence (10/22)
                                                    - 59 -
                        IN THE CIRCUIT COURT OF THE          JUDICIAL CIRCUIT,
                          IN AND FOR           ____________ COUNTY, FLORIDA

                                                            Case No.:
                                                            Division:
                    _________________,
                              Petitioner,

                 and

                       __________________,
                                Respondent.

                    PETITION FOR INJUNCTION FOR PROTECTION
                           AGAINST REPEAT VIOLENCE

I, {full legal name}                                                          , being sworn, certify that the
following statements are true:

SECTION I. PETITIONER
(This section is about you. It must be completed.)

    1. Petitioner currently lives at the following address: {address, city, state, zip code}
                                                                                                         .
        [Indicate if applicable]
            __Petitioner seeks an injunction for protection on behalf of a minor child. Petitioner is the
                parent or legal guardian of {full legal name}                  ___________________,
                a minor child who is living at home.

    2. Petitioner's attorney's name, address, and telephone number is:
                                                                                                                  .
        (If you do not have an attorney, write "none.")

SECTION II. RESPONDENT
(This section is about the person you want to be protected from. It must be completed.)

    1. Respondent currently lives at the following address: {address, city, state, and zip code}
                                                                                                                  .
        Respondent’s Driver’s License number is: {if known}                                                       .

    2. Petitioner has known Respondent since: {date}                                                              .

    3. Respondent's last known place of employment:
       Employment address:
       Working hours:
Florida Supreme Court Approved Family Law Form 12.980(f), Petition for Injunction for Protection Against Repeat
Violence (10/22)
                                                   - 60 -
    4. Physical description of Respondent:
       Race:             Sex: Male     _ Female               Date of Birth: _______________________          __
       Height: Weight:           Eye Color:                   Hair Color:
       Distinguishing marks and/or scars:
       Vehicle: (make/model)                   Color:                 Tag Number: _________________ _

    5. Other names Respondent goes by (aliases or nicknames):

    6. Respondent's attorney’s name, address, and telephone number is:
                                                                                                  .
        (If you do not know whether Respondent has an attorney, write "unknown." If Respondent does
        not have an attorney, write "none.")

SECTION III. CASE HISTORY AND REASON FOR SEEKING PETITION (This section must be completed.)

    1. Has Petitioner ever received or tried to get an injunction for protection against domestic violence,
       repeat violence, dating violence, or sexual violence against Respondent in this or any other court?
          __ Yes        __ No If yes, what happened in that case? {include case number, if known}

                                                                                                                  .

    2. Has Respondent ever received or tried to get an injunction for protection against domestic
       violence, repeat violence, dating violence, or sexual violence against Petitioner in this or any other
       court?
           __ Yes       __ No If yes, what happened in that case? {include case number, if known}

        ________________________________________________________________                             ________.

    3. Describe any other court case that is either going on now or that happened in the past between
       Petitioner and Respondent {include case number, if known}:

                                                                                                                  .

    4. Respondent has directed at least two incidents of violence, meaning assault, aggravated assault,
       battery, aggravated battery, sexual assault, sexual battery, stalking, aggravated stalking,
       kidnapping, or false imprisonment, or any criminal offense resulting in physical injury or death
       against Petitioner or a member of Petitioner’s immediate family. One of these two incidents of
       violence has occurred within 6 months of the date of filing of this petition. The most recent
       incident (including date and location) is described below.

        On {date}                                   , at {location}                                               ,
        Respondent




Florida Supreme Court Approved Family Law Form 12.980(f), Petition for Injunction for Protection Against Repeat
Violence (10/22)
                                                   - 61 -
                                                                                                                  .
        ______Please indicate here if you are attaching additional pages to continue these facts.

    5. Other prior incidents (including dates and location) are described below:

        On {date}                                   , at {location}                                               ,
        Respondent




                                                                                                                  .
        _____Please indicate here if you are attaching additional pages to continue these facts.

    6. Petitioner genuinely fears repeat violence by Respondent. Explain:




        ______________________________________________________________________________.

    7. Additional Information
       [Choose all that apply]
       a. ____Respondent owns, has, and/or is known to have guns or other weapons.
       Describe weapon(s):
                                                                                                                  .

        b. ____This or prior acts of repeat violence have been previously reported to: {person or agency}
                                                                                                        .

SECTION IV. INJUNCTION (This section must be completed.)

    1. ____Petitioner asks the Court to enter a TEMPORARY INJUNCTION for protection against repeat
       violence that will be in place from now until the scheduled hearing in this matter.
Florida Supreme Court Approved Family Law Form 12.980(f), Petition for Injunction for Protection Against Repeat
Violence (10/22)
                                                   - 62 -
    2. ____Petitioner asks the Court to enter, after a hearing has been held on this petition, a final
       judgment of injunction prohibiting Respondent from committing any acts of violence against
       Petitioner and:
       a. prohibiting Respondent from going to or within 500 feet of any place Petitioner lives;

        b. prohibiting Respondent from going to or within 500 feet of Petitioner’s place(s) of employment
        or the school that Petitioner attends; the address of Petitioner's place(s) of employment and/or
        school is:
                                                                                                        ;

        c. prohibiting Respondent from contacting Petitioner by telephone, mail, by e-mail, in writing,
        through another person, or in any other manner;

        d. ordering Respondent not to use or possess any guns or firearms;

        [Indicate all that apply]
        e. ____prohibiting Respondent from going to or within 500 feet of the following place(s)
        Petitioner or Petitioner’s immediate family must go to often:_________________________
                                                                                               .

        f. ____prohibiting Respondent from knowingly and intentionally going to or within 100 feet of
        Petitioner’s motor vehicle; and any other terms the Court deems necessary for the safety of
        Petitioner and Petitioner’s immediate family.

I UNDERSTAND THAT BY FILING THIS PETITION, I AM ASKING THE COURT TO HOLD A HEARING ON THIS
PETITION, THAT BOTH THE RESPONDENT AND I WILL BE NOTIFIED OF THE HEARING, AND THAT I MUST
APPEAR AT THE HEARING. I UNDERSTAND THAT IF EITHER RESPONDENT OR I FAIL TO APPEAR AT THE
FINAL HEARING, WE WILL BE BOUND BY THE TERMS OF ANY INJUNCTION OR ORDER ISSUED AT THAT
HEARING.

I HAVE READ EVERY STATEMENT MADE IN THIS PETITION, AND EACH STATEMENT IS TRUE AND
CORRECT. I UNDERSTAND THAT THE STATEMENTS MADE IN THIS PETITION ARE BEING MADE UNDER
PENALTY OF PERJURY, PUNISHABLE AS PROVIDED IN SECTION 837.02, FLORIDA STATUTES.

THIS PETITION MUST BE SIGNED BY THE PETITIONER BUT IT IS NOT REQUIRED TO BE NOTARIZED IF IT IS
FILED DURING THE SCOPE AND DURATION OF A STATE OF EMERGENCY DECLARED BY A
GOVERNMENTAL ENTITY.




Florida Supreme Court Approved Family Law Form 12.980(f), Petition for Injunction for Protection Against Repeat
Violence (10/22)
                                                   - 63 -
Dated:                                              _______________________________
                                                    Signature of Petitioner
                                                    Printed Name:
                                                    Address:
                                                    City, State, Zip:
                                                    Telephone Number:
                                                    Fax Number:
                                                    Designated E-Mail Address(es): ____________________
                                                    _____________________________________________
STATE OF FLORIDA
COUNTY OF _________________________

Sworn to (or affirmed) and subscribed before me by means of  physical presence or  online
notarization, this ____ day of ____________ 20__, by ____________________________.


                                                            ____________________________________
                                                            Signature of Notary Public

                                                            ____________________________________
                                                            Printed/Typed/Stamped Commissioned
                                                            Name of Notary Public

 Personally Known OR  Produced Identification
Type of Identification Produced: _____________________________________




Florida Supreme Court Approved Family Law Form 12.980(f), Petition for Injunction for Protection Against Repeat
Violence (10/22)
                                                   - 64 -
INSTRUCTIONS FOR FLORIDA SUPREME COURT APPROVED FAMILY LAW
                        FORM 12.980(n)
    PETITION FOR INJUNCTION FOR PROTECTION AGAINST DATING
                       VIOLENCE (10/22)

                                   When should this form be used?

If you are a victim of dating violence, and have reasonable cause to believe you are in imminent danger
of becoming the victim of another act of dating violence, or if you have reasonable cause to believe that
you are in imminent danger of becoming a victim of dating violence, you can use this form to ask the
court for a protective order prohibiting dating violence. Dating violence means violence between
individuals who have or have had a continuing and significant relationship of a romantic or intimate
nature. The dating relationship must have existed within the past six months, the nature of the
relationship must have been characterized by the expectation of affection or sexual involvement
between the parties, and the frequency and type of interaction must have included that the persons
have been involved over time and on a continuous basis during the course of the relationship. Dating
violence does not include violence in a casual acquaintanceship or violence between individuals who
only have engaged in ordinary fraternization in a business or social context. Dating violence includes
assault, aggravated assault, battery, aggravated battery, sexual assault, sexual battery, stalking,
aggravated stalking, kidnapping, or false imprisonment, or any criminal offense resulting in physical injury
or death. Because you are making a request to the court, you are called the petitioner. The person whom
you are asking the court to protect you from is called the respondent. If you are under the age of eighteen
and have never been married or had the disabilities of nonage removed by a court, one of your parents
or your legal guardian must sign this petition on your behalf.

                          If you are filing on behalf of a child or children

The parent or legal guardian of any minor child who is living at home may seek an injunction for protection
against dating violence on behalf of the minor child. With respect to a minor child who is living at home,
if the party against whom the protective injunction is sought is also a parent, stepparent, or legal guardian,
you, as the parent or legal guardian filing the petition, must have been an eye-witness to, or have direct
physical evidence or affidavits from eye-witnesses of, the specific facts and circumstances that form the
basis of the petition. If the party against whom the protective injunction is sought is a person OTHER THAN
a parent, stepparent, or legal guardian of the minor child, you, as the parent or legal guardian filing the
petition, must state why you have reasonable cause to believe that the minor child is a victim of dating
violence.

                                         Additional Information

If the respondent is your spouse, former spouse, related to you by blood or marriage, living with you now
or has lived with you in the past (if you are or were living as a family), or the other parent of your child(ren),
whether or not you have ever been married or ever lived together, you should use Petition for Injunction
for Protection Against Domestic Violence, Florida Supreme Court Approved Family Law Form 12.980(a),
rather than this form.


Instructions for Florida Supreme Court Approved Family Law Form 12.980(n), Petition for Injunction for Protection
Against Dating Violence (10/22)
                                                    - 65 -
This form should be typed or printed in black ink. You should complete this form (giving as much detail
as possible) and sign it the presence of a notary or in front of the clerk of the circuit court in the county
where you live. The clerk will take your completed petition to a judge. You should keep a copy for your
records. If you have any questions or need assistance completing this form, the clerk or family law intake
staff will help you.

                        What should I do if the judge grants my petition?

If the facts contained in your petition convince the judge that an immediate and present danger of dating
violence exists, the judge will sign a Temporary Injunction for Protection Against Dating Violence, Florida
Supreme Court Approved Family Law Form 12.980(o). A temporary injunction is issued without notice to
the respondent. The clerk will give your petition, the temporary injunction, and any other papers filed
with your petition to the sheriff or other law enforcement officer for personal service on the respondent.
The temporary injunction will take effect immediately after the respondent is served with a copy of it. It
lasts until a full hearing can be held or for a period of 15 days, whichever comes first. The court may
extend the temporary injunction beyond 15 days for a good reason, which may include failure to obtain
service on the respondent.

The temporary injunction is issued ex parte. This means that the judge has considered only the
information presented by one side--YOU. Section I of the temporary injunction gives a date that you
should appear in court for a hearing. You will be expected to testify about the facts in your petition. The
respondent will be given the opportunity to testify at this hearing, also. At the hearing, the judge will
decide whether to issue a Final Judgment of Injunction for Protection Against Dating Violence (After
Notice), Florida Supreme Court Approved Family Law Form 12.980(p), which will remain in effect for a
specific time period or until modified or dissolved by the court. If you and/or the respondent do not
appear, the temporary injunction may be continued in force, extended, or dismissed, and/or additional
orders may be granted, including entry of a permanent injunction and the imposition of court costs.
You and respondent will be bound by the terms of any injunction or order issued at the final hearing.

IF EITHER YOU OR RESPONDENT DO NOT APPEAR AT THE FINAL HEARING, YOU WILL BOTH BE BOUND
BY THE TERMS OF ANY INJUNCTION OR ORDER ISSUED IN THIS MATTER.

If the judge signs a temporary or final injunction, the clerk will provide you with the necessary copies.
Make sure that you keep one certified copy of the injunction with you at all times!

                          What can I do if the judge denies my petition?

If your petition is denied on the grounds that it appears to the court that no immediate and present danger
of dating violence exists, the court will set a full hearing on your petition. The respondent will be notified
by personal service of your petition and the hearing. If your petition is denied, you may: amend your
petition by filing a Supplemental Affidavit in Support of Petition for Injunction for Protection, Florida
Supreme Court Approved Family Law Form 12.980(g); attend the hearing and present facts that support
your petition; and/or dismiss your petition.




Instructions for Florida Supreme Court Approved Family Law Form 12.980(n), Petition for Injunction for Protection
Against Dating Violence (10/22)
                                                    - 66 -
                              Where can I look for more information?

Before proceeding, you should read General Information for Self-Represented Litigants found at the
beginning of these forms. The words that are in bold underline are defined in that section. The clerk of
the circuit court or family law intake staff will help you complete any necessary forms. For further
information, see Section 784.046, Florida Statutes, and Rule 12.610, Florida Family Law Rules of
Procedure.

                       IMPORTANT INFORMATION REGARDING E-FILING

The Florida Rules of General Practice and Judicial Administration now require that all petitions, pleadings,
and documents be filed electronically except in certain circumstances. Self-represented litigants may file
petitions or other pleadings or documents electronically; however, they are not required to do so. If
you choose to file your pleadings or other documents electronically, you must do so in accordance with
Florida Rule of General Practice and Judicial Administration 2.525, and you must follow the procedures of
the judicial circuit in which you file. The rules and procedures should be carefully read and followed.

                 IMPORTANT INFORMATION REGARDING E-SERVICE ELECTION

After the initial service of process of the petition or supplemental petition by the Sheriff or certified
process server, the Florida Rules of General Practice and Judicial Administration now require that all
documents required or permitted to be served on the other party must be served by electronic mail (e-
mail) except in certain circumstances. You must strictly comply with the format requirements set forth
in the Rules of General Practice and Judicial Administration. If you elect to participate in electronic
service, which means serving or receiving pleadings by electronic mail (e-mail), or through the Florida
Courts E-Filing Portal, you must review Florida Rule of General Practice and Judicial Administration 2.516.
You may find this rule at www.flcourts.org through the link to the Rules of General Practice and Judicial
Administration provided under either Family Law Forms: Getting Started, or Rules of Court in the A-Z
Topical Index.

SELF-REPRESENTED LITIGANTS MAY SERVE DOCUMENTS BY E-MAIL; HOWEVER, THEY ARE NOT
REQUIRED TO DO SO. If a self-represented litigant elects to serve and receive documents by e-mail, the
procedures must always be followed once the initial election is made.

To serve and receive documents by e-mail, you must designate your e-mail addresses by using the
Designation of Current Mailing and E-mail Address, Florida Supreme Court Approved Family Law Form
12.915, and you must provide your e-mail address on each form on which your signature appears. Please
CAREFULLY read the rules and instructions for: Certificate of Service (General), Florida Supreme Court
Approved Family Law Form 12.914; Designation of Current Mailing and E-mail Address, Florida Supreme
Court Approved Family Law Form 12.915; and Florida Rule of General Practice and Judicial Administration
2.516.




Instructions for Florida Supreme Court Approved Family Law Form 12.980(n), Petition for Injunction for Protection
Against Dating Violence (10/22)
                                                    - 67 -
                        IN THE CIRCUIT COURT OF THE               JUDICIAL CIRCUIT,
                              IN AND FOR                     COUNTY, FLORIDA

                                                            Case No.:
                                                            Division:
                    ,
               Petitioner,

                 and

                    ,
               Respondent.


       PETITION FOR INJUNCTION FOR PROTECTION AGAINST DATING
                              VIOLENCE
I, {full legal name}                                                          , being sworn, certify that the
following statements are true:

SECTION I. PETITIONER
(This section is about you. It must be completed.)

    1. Petitioner currently lives at the following address: {address, city, state, zip code}_____________
       ______________________________________________________________________________.
       Date of Birth of Petitioner: ___________________________.

        [Indicate if applicable]
        _____ Petitioner seeks an injunction for protection on behalf of a minor child. Petitioner is the
                parent or legal guardian of {full legal name}_________________________________,
                a minor child who is living at home.

    2. Petitioner's attorney's name, address, and telephone number is: _________________________
       ______________________________________________________________________________.
       (If you do not have an attorney, write "none.")

SECTION II. RESPONDENT
(This section is about the person you want to be protected from. It must be completed.)

    1. Respondent currently lives at the following address: {address, city, state, and zip code}________
       ______________________________________________________________________________
       Respondent’s Driver’s License number is: {if known} ____________________________________

    2. Petitioner has known Respondent since {date} ________________________________________.


Florida Supreme Court Approved Family Law Form 12.980(n), Petition for Injunction for Protection Against Dating
Violence (10/22)
                                                   - 68 -
    3. Respondent's last known place of employment: _____________________________________
       Employment address: __________________________________________________________
       Working hours: ___________________________

    4. Physical description of Respondent:
       Race: _____               Sex: Male ____ Female ____ Date of Birth:
       Height: _____             Weight: _____ Eye Color: _____     Hair Color: ________________
       Distinguishing marks and/or scars:
       Vehicle: (make/model) _______________ Color: __________ Tag Number: _________________

    5. Other names Respondent goes by (aliases or nicknames): ________________________________
       ______________________________________________________________________________.

    6. Respondent's attorney’s name, address, and telephone number is: ________________________

        (If you do not know whether Respondent has an attorney, write "unknown." If Respondent does
        not have an attorney, write "none.")

    7. If Respondent is a minor, the address of Respondent’s parent or legal guardian is:


SECTION III. CASE HISTORY AND REASON FOR SEEKING PETITION (This section must be completed.)

    1. Have the Petitioner and Respondent been involved in a dating relationship within the past six
       months? _______Yes __________No

    2. Describe the nature of the relationship between the Petitioner and Respondent {Include the
       length of time of the relationship, the romantic or intimate nature of the relationship, the
       frequency or type of interaction, and any other facts that characterize the relationship}
       ______________________________________________________________________________
       ______________________________________________________________________________
       ______________________________________________________________________________
       ______________________________________________________________________________
       ______________________________________________________________________________
       ______________________________________________________________________________
       ______________________________________________________________________________
       ______________________________________________________________________________
       ______________________________________________________________________________.
       _____Please indicate here if you are attaching additional pages to continue these facts.

    3. Has Petitioner ever received or tried to get an injunction for protection against domestic violence,
       dating violence, repeat violence, or sexual violence, or stalking against Respondent in this or any
       other court?
       _____ Yes _____ No If yes, what happened in that case? {Include case number, if known}

                                                                                                                  .

Florida Supreme Court Approved Family Law Form 12.980(n), Petition for Injunction for Protection Against Dating
Violence (10/22)
                                                   - 69 -
    4. Has Respondent ever received or tried to get an injunction for protection against domestic
       violence, dating violence, repeat violence, or sexual violence, or stalking against Petitioner in this
       or any other court?
       _____ Yes _____ No If yes, what happened in that case? {Include case number, if known}
       ______________________________________________________________________________
       ______________________________________________________________________________
       _____________________________________________________________________________.

    5. Describe any other court case that is either going on now or that happened in the past between
       Petitioner and Respondent {Include case number, if known}:
       ______________________________________________________________________________
       ______________________________________________________________________________
       ______________________________________________________________________________
       _____________________________________________________________________________.

    6. Respondent has directed an incident of violence, meaning assault, aggravated assault, battery,
       aggravated battery, sexual assault, sexual battery, stalking, aggravated stalking, kidnapping, or
       false imprisonment, or any criminal offense resulting in physical injury or death against Petitioner
       or a minor child living at home. The incident (including date and location) is described below.
       On {date}                                 , at {location} ___________________________,
        Respondent
        ______________________________________________________________________________
        ______________________________________________________________________________
        ______________________________________________________________________________
        ______________________________________________________________________________
        ______________________________________________________________________________
        ______________________________________________________________________________
        ______________________________________________________________________________
        ______________________________________________________________________________
        ______________________________________________________________________________
        ______________________________________________________________________________
        ______________________________________________________________________________.
        _____Please indicate here if you are attaching additional pages to continue these facts.

    7. Other prior incidents (including dates and location) are described below:
       On {date(s)}                                 , at {location(s)} _____________________________,
       Respondent ____________________________________________________________________
       ______________________________________________________________________________
       ______________________________________________________________________________
       ______________________________________________________________________________
       ______________________________________________________________________________
       ______________________________________________________________________________
       ______________________________________________________________________________
       ______________________________________________________________________________
       ______________________________________________________________________________
       ______________________________________________________________________________

Florida Supreme Court Approved Family Law Form 12.980(n), Petition for Injunction for Protection Against Dating
Violence (10/22)
                                                   - 70 -
        ______________________________________________________________________________
        ______________________________________________________________________________
        ______________________________________________________________________________
        ______________________________________________________________________________.
        _____Please indicate here if you are attaching additional pages to continue these facts.

    8. Imminent Danger
       {Please complete either paragraph a or b below}
       a. _____Petitioner is a victim of dating violence and has reasonable cause to believe he or she is
       in imminent danger of becoming a victim of another act of dating violence. {Explain what
       Respondent has done to make you a victim of dating violence and to make you fear that you are
       in imminent danger of becoming a victim of another act of dating violence.}
       ______________________________________________________________________________
       ______________________________________________________________________________
       ______________________________________________________________________________
       ______________________________________________________________________________
       ______________________________________________________________________________
       ______________________________________________________________________________
       ______________________________________________________________________________.

                     OR

        b. _____Petitioner has reasonable cause to believe he or she is in imminent danger of becoming
        a victim of dating violence as demonstrated by the fact that Respondent has: {Explain what
        Respondent has done that makes you fear that you are in imminent danger of becoming a victim
        of dating violence.}
        ______________________________________________________________________________
        ______________________________________________________________________________
        ______________________________________________________________________________
        ______________________________________________________________________________
        ______________________________________________________________________________
        ______________________________________________________________________________
        ______________________________________________________________________________.

    9. Additional Information
       {Indicate all that apply}
       a.____ Respondent owns, has, and/or is known to have guns or other weapons.
       Describe weapon(s):______________________________________________________________
       ______________________________________________________________________________.

        b.____ This or prior acts of dating violence have been previously reported to: {person or agency}
        ______________________________________________________________________________
        ______________________________________________________________________________.




Florida Supreme Court Approved Family Law Form 12.980(n), Petition for Injunction for Protection Against Dating
Violence (10/22)
                                                   - 71 -
SECTION IV. INJUNCTION
(This section must be completed.)

    1. Petitioner asks the Court to enter a TEMPORARY INJUNCTION for protection against dating
       violence that will be in place from now until the scheduled hearing in this matter.
    2. Petitioner asks the Court to enter an injunction prohibiting Respondent from committing any acts
       of violence against Petitioner and:
       a. prohibiting Respondent from going to or within 500 feet of any place Petitioner lives;
       b. prohibiting Respondent from going to or within 500 feet of Petitioner’s place(s) of employment
       or the school that Petitioner attends; the address of Petitioner's place(s) of employment and/or
       school is:_______________________________________________________________________
       ______________________________________________________________________________;
       c. prohibiting Respondent from contacting Petitioner by telephone, mail, by e-mail, in writing,
       through another person, or in any other manner;
       d. ordering Respondent not to use or possess any guns or firearms;

       {Indicate all that apply}
        e. ____prohibiting Respondent from going to or within 500 feet of the following place(s)
        Petitioner or Petitioner’s immediate family must go to often: ____________________________
        ______________________________________________________________________________
        ______________________________________________________________________________
        ______________________________________________________________________________;

        f. ____ prohibiting Respondent from knowingly and intentionally going to or within 100 feet of
        Petitioner’s motor vehicle;
        and any other terms the Court deems necessary for the safety of Petitioner and Petitioner’s
        immediate family.

I UNDERSTAND THAT BY FILING THIS PETITION, I AM ASKING THE COURT TO HOLD A HEARING ON THIS
PETITION, THAT BOTH THE RESPONDENT AND I WILL BE NOTIFIED OF THE HEARING, AND THAT I MUST
APPEAR AT THE HEARING. I UNDERSTAND THAT IF EITHER RESPONDENT OR I FAIL TO APPEAR AT THE
FINAL HEARING, WE WILL BE BOUND BY THE TERMS OF ANY INJUNCTION OR ORDER ISSUED AT THAT
HEARING.

I HAVE READ EVERY STATEMENT MADE IN THIS PETITION, AND EACH STATEMENT IS TRUE AND
CORRECT. I UNDERSTAND THAT THE STATEMENTS MADE IN THIS PETITION ARE BEING MADE UNDER
PENALTY OF PERJURY, PUNISHABLE AS PROVIDED IN SECTION 837.02, FLORIDA STATUTES.

THIS PETITION MUST BE SIGNED BY THE PETITIONER BUT IT IS NOT REQUIRED TO BE NOTARIZED IF IT IS
FILED DURING THE SCOPE AND DURATION OF A STATE OF EMERGENCY DECLARED BY A
GOVERNMENTAL ENTITY.




Florida Supreme Court Approved Family Law Form 12.980(n), Petition for Injunction for Protection Against Dating
Violence (10/22)
                                                   - 72 -
Dated:                                              _______________________________
                                                    Signature of Petitioner
                                                    Printed Name:
                                                    Address:
                                                    City, State, Zip:
                                                    Telephone Number:
                                                    Fax Number:
                                                    Designated E-Mail Address(es): __________________
                                                    ____________________________________________
STATE OF FLORIDA
COUNTY OF _____________________

Sworn to (or affirmed) and subscribed before me by means of  physical presence or  online
notarization, this ____ day of ____________ 20__, by ____________________________.


                                                            ____________________________________
                                                            Signature of Notary Public

                                                            ____________________________________
                                                            Printed/Typed/Stamped Commissioned
                                                            Name of Notary Public

 Personally Known OR  Produced Identification
Type of Identification Produced: _____________________________________




Florida Supreme Court Approved Family Law Form 12.980(n), Petition for Injunction for Protection Against Dating
Violence (10/22)
                                                   - 73 -
INSTRUCTIONS FOR FLORIDA SUPREME COURT APPROVED FAMILY LAW
                       FORM 12.980(q)
                 PETITION FOR INJUNCTION FOR
         PROTECTION AGAINST SEXUAL VIOLENCE (10/22)

                                   When should this form be used?

If you are a victim of sexual violence or the parent or legal guardian of a minor child who is living at home
and is a victim of sexual violence, you can use this form to ask the court for a protective order prohibiting
sexual violence. Sexual violence means any one incident of:
• sexual battery, as defined in Chapter 794, Florida Statutes;
• a lewd or lascivious act, as defined in Chapter 800, Florida Statutes, committed upon or in the
     presence of a person younger than 16 years of age;
• luring or enticing a child, as described in Chapter 787, Florida Statutes;
• sexual performance by a child, as described in Chapter 827, Florida Statutes; or
• any other forcible felony wherein a sexual act is committed or attempted

In order to get an injunction you must have reported the sexual violence to a law enforcement agency
and be cooperating in the criminal proceeding if there is one. It does not matter whether criminal charges
based on the sexual violence have been filed, reduced, or dismissed by the state attorney’s office. You
may also seek an injunction for protection against sexual violence if the respondent was sent to prison for
committing one of the sexual violence crimes listed above against you or your minor child living at home
and respondent is out of prison or is getting out of prison within 90 days of your petition. Attach the notice
of inmate release to your petition.

Because you are making a request to the court, you are called the petitioner. The person whom you are
asking the court to protect you from is called the respondent. If you are seeking an injunction for
protection against sexual violence on behalf of a minor child who is living at home, the parent or legal
guardian must have been an eyewitness to, or have direct physical evidence or affidavits from
eyewitnesses of, the specific facts and circumstances that form the basis of the petition. If you are under
the age of eighteen and have never been married or had the disabilities of nonage removed by a court,
one of your parents or your legal guardian must sign this petition on your behalf.

If the respondent is your spouse, former spouse, related to you by blood or marriage, living with you now
or has lived with you in the past (if you are or were living as a family), or is the other parent of your
child(ren) whether or not you have ever been married or ever lived together, you should use Petition for
Injunction for Protection Against Domestic Violence, Florida Supreme Court Approved Family Law Form
12.980(a), rather than this form.

This form should be typed or printed in black ink. You should complete this form (giving as much detail as
possible) and sign it the presence of a notary or in front of the clerk of the circuit court in the county
where you live. The clerk will take your completed petition to a judge. You should keep a copy for your
records. If you have any questions or need assistance completing this form, the clerk or family law intake
staff will help you.


Instructions for Florida Supreme Court Approved Family Law Form 12.980(q), Petition for Injunction for Protection
Against Sexual Violence (10/22)
                                                    - 74 -
                        What should I do if the judge grants my petition?

If the facts contained in your petition convince the judge that an immediate and present danger of
violence exists, the judge will sign a Temporary Injunction for Protection Against Sexual Violence, Florida
Supreme Court Approved Family Law Form 12.980(r). A temporary injunction is issued without notice to
the respondent. The clerk will give your petition, the temporary injunction, and any other papers filed
with your petition to the sheriff or other law enforcement officer for personal service on the respondent.
The temporary injunction will take effect immediately after the respondent is served with a copy of it. It
lasts until a full hearing can be held or for a period of 15 days, whichever comes first, unless the
respondent is incarcerated, and in such instance the temporary injunction is effective for 15 days
following the date the respondent is released from incarceration. The court may extend the temporary
injunction beyond 15 days for a good reason, which may include failure to obtain service on the
respondent.

The temporary injunction is issued ex parte. This means that the judge has considered only the
information presented by one side--YOU. Section I of the temporary injunction gives a date that you
should appear in court for a hearing. You will be expected to testify about the facts in your petition. The
respondent will be given the opportunity to testify at this hearing, also. At the hearing, the judge will
decide whether to issue a Final Judgment of Injunction for Protection Against Sexual Violence (After
Notice), Florida Supreme Court Approved Family Law Form 12.980(s), which will remain in effect for a
specific time period or until modified or dissolved by the court. If you and/or the respondent do not
appear, the temporary injunction may be continued in force, extended, or dismissed, and/or additional
orders may be granted, including entry of a permanent injunction and the imposition of court costs.
You and respondent will be bound by the terms of any injunction or order issued at the final hearing.

IF EITHER YOU OR RESPONDENT DO NOT APPEAR AT THE FINAL HEARING, YOU WILL BOTH BE BOUND
BY THE TERMS OF ANY INJUNCTION OR ORDER ISSUED IN THIS MATTER.

If the judge signs a temporary or final injunction, the clerk will provide you with the necessary copies.
Make sure that you keep one certified copy of the injunction with you at all times!

                          What can I do if the judge denies my petition?

If your petition is denied on the grounds that it appears to the court that no immediate and present danger
of sexual violence exists, the court will set a full hearing on your petition. The respondent will be notified
by personal service of your petition and the hearing. If your petition is denied, you may: amend your
petition by filing a Supplemental Affidavit in Support of Petition for Injunction for Protection, Florida
Supreme Court Approved Family Law Form 12.980 (g); attend the hearing and present facts that support
your petition; and/or dismiss your petition.

                              Where can I look for more information?

Before proceeding, you should read General Information for Self-Represented Litigants found at the
beginning of these forms. The words that are in bold underline are defined in that section. The clerk of
the circuit court or family law intake staff will provide you with necessary forms. For further information,
see section 784.046, Florida Statutes.
Instructions for Florida Supreme Court Approved Family Law Form 12.980(q), Petition for Injunction for Protection
Against Sexual Violence (10/22)
                                                    - 75 -
                       IMPORTANT INFORMATION REGARDING E-FILING

The Florida Rules of General Practice and Judicial Administration now require that all petitions, pleadings,
and documents be filed electronically except in certain circumstances. Self-represented litigants may file
petitions or other pleadings or documents electronically; however, they are not required to do so. If
you choose to file your pleadings or other documents electronically, you must do so in accordance with
Florida Rule of General Practice and Judicial Administration 2.525, and you must follow the procedures of
the judicial circuit in which you file. The rules and procedures should be carefully read and followed.

               IMPORTANT INFORMATION REGARDING E-SERVICE ELECTION

After the initial service of process of the petition or supplemental petition by the Sheriff or certified
process server, the Florida Rules of General Practice and Judicial Administration now require that all
documents required or permitted to be served on the other party must be served by electronic mail (e-
mail) except in certain circumstances. You must strictly comply with the format requirements set forth
in the Rules of General Practice and Judicial Administration. If you elect to participate in electronic
service, which means serving or receiving pleadings by electronic mail (e-mail), or through the Florida
Courts E-Filing Portal, you must review Florida Rule of General Practice and Judicial Administration 2.516.
You may find this rule at www.flcourts.org through the link to the Rules of General Practice and Judicial
Administration provided under either Family Law Forms: Getting Started, or Rules of Court in the A-Z
Topical Index.

SELF-REPRESENTED LITIGANTS MAY SERVE DOCUMENTS BY E-MAIL; HOWEVER, THEY ARE NOT
REQUIRED TO DO SO. If a self-represented litigant elects to serve and receive documents by e-mail, the
procedures must always be followed once the initial election is made.

To serve and receive documents by e-mail, you must designate your e-mail addresses by using the
Designation of Current Mailing and E-mail Address, Florida Supreme Court Approved Family Law Form
12.915, and you must provide your e-mail address on each form on which your signature appears. Please
CAREFULLY read the rules and instructions for: Certificate of Service (General), Florida Supreme Court
Approved Family Law Form 12.914; Designation of Current Mailing and E-mail Address, Florida Supreme
Court Approved Family Law Form 12.915; and Florida Rule of General Practice and Judicial Administration
2.516.

                                              Special notes . . .

If you fear that disclosing your address would put you in danger, you should complete a Request for
Confidential Filing of Address, Florida Supreme Court Approved Family Law Form 12.980(h), and file it
with the clerk of the circuit court and write confidential in the space provided for your address on the
petition.




Instructions for Florida Supreme Court Approved Family Law Form 12.980(q), Petition for Injunction for Protection
Against Sexual Violence (10/22)
                                                    - 76 -
                       IN THE CIRCUIT COURT OF THE         JUDICIAL CIRCUIT,
                       IN AND FOR          _______________ COUNTY, FLORIDA


                                                            Case No.:
                                                            Division:
                   ____________________,
                              Petitioner,

                 and

                     ____________________,
                               Respondent.



PETITION FOR INJUNCTION FOR PROTECTION AGAINST SEXUAL VIOLENCE

I, {full legal name} ____________________________________ being sworn, certify that the following
statements are true:

SECTION I. PETITIONER
(This section is about you. It must be completed; however, if you fear that disclosing your address to
the respondent would put you in danger, you should complete and file a Request for Confidential Filing
of Address, Florida Supreme Court Approved Family Law Form 12.980(h), and write confidential in the
space provided on this form for your address.)

    1. Petitioner currently lives at the following address: {address, city, state, zip code} ______
                                                                                                                  .
        Date of Birth of Petitioner:

        {Indicate if applicable}
        _____ Petitioner seeks an injunction for protection on behalf of a minor child.
        Petitioner is the parent or legal guardian of {full legal name}_________________
                                 , a minor child who is living at home.

    2. Petitioner's attorney's name, address, and telephone number is:_________________
       ________________________________________________________________________
       (If you do not have an attorney, write "none.")

SECTION II. RESPONDENT
(This section is about the person you want to be protected from. It must be completed.)

    1. Respondent currently lives at the following address: {address, city, state, and zip code}
       ________________________________________________________________________
        _______________________________________________________________________
        Respondent’s Driver’s License number is: {if known} ____________________________________
Florida Supreme Court Approved Family Law Form 12.980(q), Petition for Injunction for Protection Against Sexual
Violence (10/22)
                                                   - 77 -
    2. Respondent's last known place of employment:________________________________________
       Employment address:_____________________________________________________________
       Working hours: _________________________________________________________________

    3. Physical description of Respondent:
       Race: _____ Sex: Male ____ Female _____            Date of Birth:
       Height: _____ Weight: _____ Eye Color: _____ Hair Color: ____________________
       Distinguishing marks and/or scars:
       Vehicle: (make/model) _______________ Color: _________ Tag Number:

    4. Other names Respondent goes by (aliases or nicknames):________________________________
       ______________________________________________________________________________.

    5. Respondent's attorney’s name, address, and telephone number is:________________________
                ________________________________________________________________________
       (If you do not know whether Respondent has an attorney, write "unknown." If Respondent does
       not have an attorney, write "none.")

    6. If Respondent is a minor, the address of Respondent’s parent or legal guardian is: ____________
                                                                                                      .

SECTION III. CASE HISTORY AND REASON FOR SEEKING PETITION
(This section must be completed.)

    1. Petitioner has suffered sexual violence as shown by the fact that the Respondent has: {describe
       the acts of violence}______________________________________________________________
       ______________________________________________________________________________
       ______________________________________________________________________________




        _____ Please indicate here if you are attaching additional pages to continue these facts.


       {Indicate all that apply}
        a.____ Petitioner reported the sexual violence to law enforcement and is cooperating in any
          criminal proceeding. The incident report number by law enforcement is:_______________. {If
          there is a criminal case, include case number, if known}______________________________.

        b. _____Respondent was sent to prison for committing sexual violence against Petitioner or
           Petitioner’s minor child living at home and Respondent is out of prison or is getting out of prison
           within 90 days. The notice of inmate release is attached.


Florida Supreme Court Approved Family Law Form 12.980(q), Petition for Injunction for Protection Against Sexual
Violence (10/22)
                                                   - 78 -
    2. Has Petitioner ever received or tried to get an injunction for protection against domestic violence,
       dating violence, repeat violence, or sexual violence against Respondent in this or any other court?
       _____ Yes _____No If yes, what happened in that case? {Include case number, if known}
       ______________________________________________________________________________
       ______________________________________________________________________________
       ______________________________________________________________________________.

    3. Has Respondent ever received or tried to get an injunction for protection against domestic
       violence, dating violence, repeat violence, or sexual violence against Petitioner in this or any other
       court?
       _____ Yes _____ No If yes, what happened in that case? {Include case number, if known}
       ______________________________________________________________________________
       ______________________________________________________________________________
       ______________________________________________________________________________.

    4. Describe any other court case that is either going on now or that happened in the past between
       Petitioner and Respondent {Include case number, if known}:
       ______________________________________________________________________________
       ______________________________________________________________________________
                                                                                                 ____.

    5. Additional Information
       {Indicate all that apply}
       a. ____Respondent owns, has, and/or is known to have guns or other weapons.
       Describe weapon(s): ___________________________________________________________

        b. ____This or prior acts of violence have been previously reported to: {person or agency}
        ______________________________________________________________________________


SECTION IV. INJUNCTION
(This section must be completed.)

    1. Petitioner asks the Court to enter a TEMPORARY INJUNCTION for protection against sexual
       violence that will be in place from now until the scheduled hearing in this matter.

    2. Petitioner asks the Court to enter an injunction prohibiting Respondent from committing any acts
       of violence against Petitioner and:
       a. prohibiting Respondent from going to or within 500 feet of any place Petitioner lives;

        b. prohibiting Respondent from going to or within 500 feet of Petitioner’s place(s) of employment
        or the school that Petitioner attends; the address of Petitioner's place(s) of employment and/or
        school is:______________________________________________________
                                                                                                        ;

        c. prohibiting Respondent from contacting Petitioner by telephone, mail, by e-mail, in writing,

Florida Supreme Court Approved Family Law Form 12.980(q), Petition for Injunction for Protection Against Sexual
Violence (10/22)
                                                   - 79 -
         through another person, or in any other manner;
         d. ordering Respondent not to use or possess any guns or firearms;

         {Indicate all that apply}
         e._____ prohibiting Respondent from going to or within 500 feet of the following place(s)
         Petitioner or Petitioner’s immediate family must go to often: ____________________________
         ______________________________________________________________________________
                                                                                                    ;

         f. _____ prohibiting Respondent from knowingly and intentionally going to or within 100 feet of
         Petitioner’s motor vehicle; AND any other terms the Court deems necessary for the safety of
         Petitioner and Petitioner’s immediate family.

I UNDERSTAND THAT BY FILING THIS PETITION, I AM ASKING THE COURT TO HOLD A HEARING ON THIS
PETITION, THAT BOTH THE RESPONDENT AND I WILL BE NOTIFIED OF THE HEARING, AND THAT I MUST
APPEAR AT THE HEARING. I UNDERSTAND THAT IF EITHER RESPONDENT OR I FAIL TO APPEAR AT THE
FINAL HEARING, WE WILL BE BOUND BY THE TERMS OF ANY INJUNCTION OR ORDER ISSUED AT THAT
HEARING.

I HAVE READ EVERY STATEMENT MADE IN THIS PETITION, AND EACH STATEMENT IS TRUE AND
CORRECT. I UNDERSTAND THAT THE STATEMENTS MADE IN THIS PETITION ARE BEING MADE UNDER
PENALTY OF PERJURY, PUNISHABLE AS PROVIDED IN SECTION 837.02, FLORIDA STATUTES.

THIS PETITION MUST BE SIGNED BY THE PETITIONER BUT IT IS NOT REQUIRED TO BE NOTARIZED IF IT IS
FILED DURING THE SCOPE AND DURATION OF A STATE OF EMERGENCY DECLARED BY A
GOVERNMENTAL ENTITY.

Dated:                                              _______________________________
                                                    Signature of Petitioner
                                                    Printed Name:
                                                    Address:
                                                    City, State, Zip:
                                                    Telephone Number:
                                                    Fax Number:
                                                    Designated E-Mail Address(es):____________________
                                                    _____________________________________________




Florida Supreme Court Approved Family Law Form 12.980(q), Petition for Injunction for Protection Against Sexual
Violence (10/22)
                                                   - 80 -
STATE OF FLORIDA
COUNTY OF _________________________

Sworn to (or affirmed) and subscribed before me by means of  physical presence or  online
notarization, this ____ day of ____________ 20__, by ____________________________.


                                                            ____________________________________
                                                            Signature of Notary Public

                                                            ____________________________________
                                                            Printed/Typed/Stamped Commissioned
                                                            Name of Notary Public

 Personally Known OR  Produced Identification
Type of Identification Produced: _____________________________________




Florida Supreme Court Approved Family Law Form 12.980(q), Petition for Injunction for Protection Against Sexual
Violence (10/22)
                                                   - 81 -
INSTRUCTIONS FOR FLORIDA SUPREME COURT APPROVED FAMILY LAW
                        FORM 12.980(t)
   PETITION FOR INJUNCTION FOR PROTECTION AGAINST STALKING
                            (10/22)

                                   When should this form be used?

If you are a victim of stalking, you can use this form to ask the court for a protective order prohibiting
stalking. Stalking means the repeated following, harassment, or cyberstalking of one person by another.
Cyberstalk means to engage in a course of conduct to communicate, or to cause to be communicated,
words, images, or language by or through the use of electronic mail or electronic communication, directed
at a specific person, causing substantial emotional distress to that person and serving no legitimate
purpose.

Because you are making a request to the court, you are called the petitioner. The person whom you are
asking the court to protect you from is called the respondent. If you are under the age of eighteen and
have never been married or had the disabilities of nonage removed by a court, and are living at home,
one of your parents or your legal guardian must sign this petition on your behalf.

The parent or legal guardian of any minor child who is living at home may seek an injunction for protection
against stalking on behalf of the minor child.

If the respondent is your spouse, former spouse, related to you by blood or marriage, living with you now
or has lived with you in the past (if you are or were living as a family), or the other parent of your child(ren),
whether or not you have ever been married or ever lived together, you may, instead, choose to use the
Petition for Injunction for Protection Against Domestic Violence, Florida Supreme Court Approved Family
Law Form 12.980(a), rather than this form.

This form should be typed or printed in black ink. You should complete this form (giving as much detail
as possible) and sign it the presence of a notary or in front of the clerk of the circuit court in one of the
following: the circuit where you currently or temporarily reside; the circuit where the respondent resides;
or the circuit where the stalking occurred. The clerk will take your completed petition to a judge. You
should keep a copy for your records. If have any questions or need assistance completing this form, the
clerk or family law intake staff will help you. There is no filing fee for a petition for protection against
stalking.

                        What should I do if the judge grants my petition?

If the facts contained in your petition convince the judge that stalking or cyberstalking exists, the judge
will sign a Temporary Injunction for Protection Against Stalking, Florida Supreme Court Approved Family
Law Form 12.980(u). A temporary injunction is issued without notice to the respondent. The clerk will give
your petition, the temporary injunction, and any other papers filed with your petition to the sheriff or
other law enforcement officer for personal service on the respondent. The temporary injunction will take
effect immediately after the respondent is served with a copy of it. It lasts until a hearing can be held or
for a period of 15 days, whichever comes first.

Instructions for Florida Supreme Court Approved Family Law Form 12.980(t), Petition for Injunction for Protection
Against Stalking (10/22)
                                                    - 82 -
The court may extend the temporary injunction beyond 15 days for a good reason, which may include
failure to obtain service on the respondent.

The temporary injunction is issued ex parte. This means that the judge has considered only the
information presented by one side--YOU. Section I of the temporary injunction gives a date that you
should appear in court for a hearing. You will be expected to testify about the facts in your petition. The
respondent will be given the opportunity to testify at this hearing also. At the hearing, the judge will decide
whether to issue a Final Judgment of Injunction for Protection Against Stalking (After Notice), Florida
Supreme Court Approved Family Law Form 12.980(v), which will remain in effect for a specific time period
or until modified or dissolved by the court. If either you or the respondent do not appear at the hearing,
the temporary injunction may be continued in force, extended, or dismissed, and/or additional orders
may be granted, including entry of a permanent injunction and the imposition of court costs. You and
the respondent will be bound by the terms of any injunction or order issued at the final hearing.

IF EITHER YOU OR THE RESPONDENT DO NOT APPEAR AT THE FINAL HEARING, YOU WILL BOTH BE
BOUND BY THE TERMS OF ANY INJUNCTION OR ORDER ISSUED IN THIS MATTER.

If the judge signs a temporary or final injunction, the clerk will provide you with the necessary copies.
Make sure that you keep one certified copy of the injunction with you at all times!

                         What can I do if the judge denies my petition or
                           does not issue a Temporary Injunction?

If your petition is denied, you may amend your petition by filing a Supplemental Affidavit in Support of
Petition for Injunction for Protection, Florida Supreme Court Approved Family Law Form 12.980(g). If the
only ground for not granting an ex parte temporary injunction is no appearance of immediate and present
danger of stalking, the court shall set a full hearing on your petition for injunction at the earliest possible
time. The respondent will be notified by personal service of your petition and the hearing. You must
attend the hearing, present facts, and bring evidence that supports your petition; failure to attend the
hearing may result in dismissal of your petition.

                              Where can I look for more information?

Before proceeding, you should read General Information for Self-Represented Litigants found at the
beginning of these forms. The words that are in bold underline are defined in that section. The clerk of
the circuit court or family law intake staff will help you complete any necessary forms. For further
information, see Section 784.0485, Florida Statutes, and Rule 12.610, Florida Family Law Rules of
Procedure.

                       IMPORTANT INFORMATION REGARDING E-FILING

The Florida Rules of General Practice and Judicial Administration now require that all petitions, pleadings,
and documents be filed electronically except in certain circumstances. Self-represented litigants may file
petitions or other pleadings or documents electronically; however, they are not required to do so. If
you choose to file your pleadings or other documents electronically, you must do so in accordance with
Florida Rule of General Practice and Judicial Administration 2.525, and you must follow the procedures of

Instructions for Florida Supreme Court Approved Family Law Form 12.980(t), Petition for Injunction for Protection
Against Stalking (10/22)
                                                    - 83 -
the judicial circuit in which you file. The rules and procedures should be carefully read and followed.

               IMPORTANT INFORMATION REGARDING E-SERVICE ELECTION

After the initial service of process of the petition or supplemental petition by the Sheriff or certified
process server, the Florida Rules of General Practice and Judicial Administration now require that all
documents required or permitted to be served on the other party must be served by electronic mail (e-
mail) except in certain circumstances. You must strictly comply with the format requirements set forth
in the Rules of General Practice and Judicial Administration. If you elect to participate in electronic
service, which means serving or receiving pleadings by electronic mail (e-mail), or through the Florida
Courts E-Filing Portal, you must review Florida Rule of General Practice and Judicial Administration 2.516.
You may find this rule at www.flcourts.org through the link to the Rules of General Practice and Judicial
Administration provided under either Family Law Forms: Getting Started, or Rules of Court in the A-Z
Topical Index.

SELF-REPRESENTED LITIGANTS MAY SERVE DOCUMENTS BY E-MAIL; HOWEVER, THEY ARE NOT
REQUIRED TO DO SO. If a self-represented litigant elects to serve and receive documents by e-mail, the
procedures must always be followed once the initial election is made.

To serve and receive documents by e-mail, you must designate your e-mail addresses by using the
Designation of Current Mailing and E-mail Address, Florida Supreme Court Approved Family Law Form
12.915, and you must provide your e-mail address on each form on which your signature appears. Please
CAREFULLY read the rules and instructions for: Certificate of Service (General), Florida Supreme Court
Approved Family Law Form 12.914; Designation of Current Mailing and E-mail Address, Florida Supreme
Court Approved Family Law Form 12.915; and Florida Rule of General Practice and Judicial Administration
2.516.

                                              Special notes . . .

If you require that your address be confidential for safety reasons, you should complete a Request for
Confidential Filing of Address, Florida Supreme Court Approved Family Law Form 12.980(h), and file it
with the clerk of the circuit. You should then write confidential in the space provided on the petition.




Instructions for Florida Supreme Court Approved Family Law Form 12.980(t), Petition for Injunction for Protection
Against Stalking (10/22)
                                                    - 84 -
                        IN THE CIRCUIT COURT OF THE           JUDICIAL CIRCUIT,
                         IN AND FOR           ______________ COUNTY, FLORIDA

                                                             Case No.:
                                                             Division:
                     _________________,
                               Petitioner,

                 and

                       __________________,
                                Respondent.

     PETITION FOR INJUNCTION FOR PROTECTION AGAINST STALKING
I, {full legal name}                                                          , being sworn, certify that the
following statements are true:

SECTION I. PETITIONER
(This section is about you. It must be completed; however, if you require that your address be
confidential for safety reasons, you should complete and file a Request for Confidential Filing of Address,
Florida Supreme Court Approved Family Law Form 12.980(h), and write confidential in the space provided
on this form for your address and telephone number.)

    1. Petitioner resides at the following address: {address, city, state, zip code}
                                                                                                        .
        {Indicate if applicable}
            __Petitioner seeks an injunction for protection on behalf of a minor child. Petitioner is the
                parent or legal guardian of {full legal name}                  ___________________,
                a minor child who is living at home.

    2. Petitioner's attorney's name, address, and telephone number is:
                                                                                                                    .
        (If you do not have an attorney, write "none.")

SECTION II. RESPONDENT
(This section is about the person you want to be protected from. It must be completed.)

    1. Respondent resides at the following address: {provide last known street address, city, state, and
       zip code}
                                                                                                        .

    2. Respondent's last known place of employment:
       Employment address:
       Working hours of Respondent: _____________________________________________________


Florida Supreme Court Approved Family Law Form 12.980(t), Petition for Injunction for Protection Against Stalking
(10/22)
                                                    - 85 -
    3. Physical description of Respondent:
       Race:             Sex: Male     __ Female   __ Date of Birth: __________________________
       Height: Weight:          _ Eye Color:        Hair Color:
       Distinguishing marks and/or scars:
       Vehicle: (make/model)__________ Color:_________ Tag Number (if known)_________________

    4. Other names Respondent goes by (aliases or nicknames):
       ______________________________________________________________________________.

    5. Respondent's attorney’s name, address, and telephone number is:
                                                                                                  .
        (If you do not know whether Respondent has an attorney, write "unknown." If Respondent does
        not have an attorney, write "none.")

SECTION III. CASE HISTORY AND REASON FOR SEEKING PETITION (This section must be completed.)

    1. Has Petitioner ever received or tried to get an injunction for protection against stalking against
       Respondent in this or any other court?
          _ Yes       _ No     If yes, what happened in that case? {Include case number, if known}

                                                                                                                    .

    2. Has Respondent ever received or tried to get an injunction for protection against stalking against
       Petitioner in this or any other court?
           _ Yes       _ No      If yes, what happened in that case? {Include case number, if known}
                                                                                                        .

    3. Describe any other court case that is either going on now or that happened in the past between
       Petitioner and Respondent {Include case number, if known}:

        ______________________________________________________________________________.

    4. Petitioner is a victim of stalking because Respondent has: {please mark all sections that apply}
       a. ____ Committed stalking;
       b._____Previously threatened, harassed, stalked, cyberstalked, or physically abused the
               Petitioner;
       c._____Threatened to harm Petitioner or family members or individuals closely associated
                with Petitioner;
       d.____ Intentionally injured or killed a family pet;
       e.____ Used, or threatened to use, against Petitioner any weapons such as guns or knives;
       f._____A criminal history involving violence or the threat or violence, if known;
       g.____ Another order of protection issued against him or her previously from another
               jurisdiction, if known;
       h.____ Destroyed personal property, including, but not limited to, telephones or other
           communication equipment, clothing, or other items belonging to Petitioner.


Florida Supreme Court Approved Family Law Form 12.980(t), Petition for Injunction for Protection Against Stalking
(10/22)
                                                    - 86 -
    5. Below is a description of the specific incidents of stalking or cyberstalking: {for cyberstalking,
       please include a description of all evidence of contacts and/or threats made by Respondent in voice
       messages, texts, emails, or other electronic communication}
       On {dates}_____________ the following incidents of stalking occurred at the following locations:
       {the locations may include, but need not be limited to, a home, school, or place of employment}




                                                                                                                    .
        _____Please indicate here if you are attaching additional pages to continue these facts.

    6. Additional Information
       ____Respondent owns, has, and/or is known to have guns or other weapons.
       Describe weapon(s) and where they may be located, if known: ___________________________
                                                                                                                    .

SECTION IV. INJUNCTION {This section must be completed}

    1. Petitioner asks the Court to enter a TEMPORARY INJUNCTION for protection against stalking that
       will be in place from now until the scheduled hearing in this matter, which will immediately
       restrain Respondent from committing any acts of stalking, and which will provide any terms the
       Court deems necessary for the protection of a victim of stalking, including any injunctions or
       directives to law enforcement agencies.

    2. Petitioner asks the Court to enter, after a hearing has been held on this petition, a FINAL
       JUDGMENT for protection against stalking prohibiting Respondent from committing any acts of
       stalking against Petitioner and:

        a. prohibiting Respondent from going to or within 500 feet of any place Petitioner lives, or to
        any specified place regularly frequented by Petitioner and any named family members or
        individuals closely associated with Petitioner; _________________________________________
        ______________________________________________________________________________.

        b. prohibiting Respondent from going to or within 500 feet of Petitioner’s place(s) of employment
        or the school that Petitioner attends; the address of Petitioner's place(s) of employment and/or
        school is:
                                                                                                        ;
        c. prohibiting Respondent from contacting Petitioner by telephone, mail, by e-mail, in writing,
        through another person, or in any other manner;

        d. ordering Respondent that he or she shall not have in his or her care, custody, possession, or
        control any firearm or ammunition;

Florida Supreme Court Approved Family Law Form 12.980(t), Petition for Injunction for Protection Against Stalking
(10/22)
                                                    - 87 -
         e. prohibiting Respondent from knowingly and intentionally going to or within 100 feet of
         Petitioner’s motor vehicle, whether or not that vehicle is occupied;

    3. Petitioner asks the Court to enter any other terms it deems necessary to protect Petitioner from
       stalking by Respondent.

I UNDERSTAND THAT BY FILING THIS PETITION, I AM ASKING THE COURT TO HOLD A HEARING ON THIS
PETITION, THAT BOTH THE RESPONDENT AND I WILL BE NOTIFIED OF THE HEARING, AND THAT I MUST
APPEAR AT THE HEARING. I UNDERSTAND THAT IF EITHER RESPONDENT OR I FAIL TO APPEAR AT THE
FINAL HEARING, WE WILL BE BOUND BY THE TERMS OF ANY INJUNCTION OR ORDER ISSUED AT THAT
HEARING.

I HAVE READ EVERY STATEMENT MADE IN THIS PETITION, AND EACH STATEMENT IS TRUE AND
CORRECT. I UNDERSTAND THAT THE STATEMENTS MADE IN THIS PETITION ARE BEING MADE UNDER
PENALTY OF PERJURY, PUNISHABLE AS PROVIDED IN SECTION 837.02, FLORIDA STATUTES.

THIS PETITION MUST BE SIGNED BY THE PETITIONER BUT IT IS NOT REQUIRED TO BE NOTARIZED IF IT IS
FILED DURING THE SCOPE AND DURATION OF A STATE OF EMERGENCY DECLARED BY A
GOVERNMENTAL ENTITY.

Dated:                                              _______________________________
                                                    Signature of Petitioner
                                                    Printed Name:
                                                    Address:
                                                    City, State, Zip:
                                                    Telephone Number:
                                                    Fax Number:
                                                    Designated E-Mail Address(es):__________________
                                                    __________________________________________
STATE OF FLORIDA
COUNTY OF _________________________

Sworn to (or affirmed) and subscribed before me by means of  physical presence or  online
notarization, this ____ day of ____________ 20__, by ____________________________.


                                                             ____________________________________
                                                             Signature of Notary Public

                                                             ____________________________________
                                                             Printed/Typed/Stamped Commissioned
                                                             Name of Notary Public

 Personally Known OR  Produced Identification
Type of Identification Produced: _____________________________________
Florida Supreme Court Approved Family Law Form 12.980(t), Petition for Injunction for Protection Against Stalking
(10/22)
                                                    - 88 -